


--------------------------------------------------------------------------------

Exhibit 10.8
EXECUTION COPY










AMENDED AND RESTATED REIMBURSEMENT AGREEMENT
dated as of
November 14, 2014
as amended and restated as of February 19, 2016
among


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,

CME MEDIA ENTERPRISES B.V.,

and


TIME WARNER INC.,
as CME Credit Guarantor







--------------------------------------------------------------------------------

16105399.12

TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01
Defined Terms
1
Section 1.02
Terms Generally
27
Section 1.03
Resolution of Drafting Ambiguities
27
Section 1.04
Fluctuations in the Exchange Rate of Currencies
27
 
 
 
ARTICLE II REIMBURSEMENT AND FEES
28
Section 2.01
Reimbursement
28
Section 2.02
Taxes
29
Section 2.03
Fees
29
Section 2.04
Payments Generally
32
Section 2.05
Obligation Absolute
33
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
33
Section 3.01
Organization; Powers; Authorization; Enforceability
33
Section 3.02
Approvals; No Conflicts
33
Section 3.03
Financial Condition; No Material Adverse Change
34
Section 3.04
Litigation and Environmental Matters
34
Section 3.05
Solvency
34
Section 3.06
Margin Securities
34
Section 3.07
Pari Passu Ranking
34
Section 3.08
Filing or Stamp Tax
35
Section 3.09
Properties
35
Section 3.10
Compliance with Laws and Agreements
35
Section 3.11
Taxes
35
Section 3.12
Disclosure
35
Section 3.13
Subsidiaries
35
Section 3.14
Insurance
35
Section 3.15
Anti-Terrorism Laws; Anti-Corruption Laws
36
Section 3.16
Security Interest and Perfection
36
Section 3.17
Use of Proceeds
36
Section 3.18
Intellectual Property
36
Section 3.19
No Default
36
 
 
 
ARTICLE IV CONDITIONS
36
Section 4.01
2016 Effective Date
36
 
 
 
ARTICLE V COVENANTS
38
Section 5.01
Information Undertakings
38
Section 5.02
Notices of Material Events
41
Section 5.03
Use of Proceeds
41


i

--------------------------------------------------------------------------------


Section 5.04
Financial Covenants
42
Section 5.05
Authorizations
45
Section 5.06
Compliance with Laws
46
Section 5.07
Taxation
46
Section 5.08
Merger
46
Section 5.09
Change of Business
46
Section 5.10
Acquisitions
47
Section 5.11
Joint Ventures
47
Section 5.12
Pari Passu Ranking
47
Section 5.13
Negative Pledge
47
Section 5.14
Disposals
48
Section 5.15
Arm’s Length Basis
48
Section 5.16
Loans or Credit
49
Section 5.17
No Guarantees or Indemnities
49
Section 5.18
Financial Indebtedness
49
Section 5.19
Access
50
Section 5.20
Intellectual Property
50
Section 5.21
Amendments
51
Section 5.22
Restricted Payments
51
Section 5.23
Additional Guarantees
52
Section 5.24
Specified Asset Sales and Equity Transactions; Net Insurance/Condemnation
Proceeds
52
Section 5.25
Voluntary Prepayments of Third Party Loans
53
 
 
 
ARTICLE VI EVENTS OF DEFAULT
53
Section 6.01
Events of Default
53
 
 
 
ARTICLE VII MISCELLANEOUS
56
Section 7.01
Notices
56
Section 7.02
Waivers; Amendments
57
Section 7.03
Expenses; Indemnity; Damage Waiver
57
Section 7.04
Successors and Assigns
58
Section 7.05
Survival
58
Section 7.06
Counterparts; Integration; Effectiveness
58
Section 7.07
Severability
58
Section 7.08
Governing Law; Jurisdiction; Consent to Service of Process
59
Section 7.09
Waiver of Jury Trial
60
Section 7.10
Headings
60
Section 7.11
Confidentiality
60
Section 7.12
Interest Rate Limitation
61
Section 7.13
No Waiver; Remedies
61
Section 7.14
Judgment Currency
62


ii

--------------------------------------------------------------------------------


Section 7.15
Independence of Covenants
62
Section 7.16
No Personal Liability of Directors, Officers, Employees, Incorporators or
Stockholders
62
Section 7.17
Appointment of Time Warner as Agent
62
Section 7.18
CME and CME BV Waiver
62
Section 7.19
2016 Refinancing Guarantee Fee Guarantee
63
Section 7.20
Guarantee Payment Cooperation
63
Section 7.21
Setoff
63
Section 7.22
Restatement Effective Date
64
 
 
 
 
 
 
SCHEDULES:
 
 
 
 
 
Schedule 3.08
Filing or Stamp Tax
 
Schedule 3.13
Subsidiaries
 
 
 
 
EXHIBITS:
 
 
 
 
 
Exhibit A
Form of Guarantee
 
Exhibit B
Form of Compliance Certificate
 
Exhibit C
Form of Curacao Pledge Agreement
 
Exhibit D
Form of Dutch Pledge Agreement
 
Exhibit E
Form of Intercreditor Agreement
 
 
 
 
ANNEXES:
 
 
 
 
 
Annex I
Headroom
 




iii

--------------------------------------------------------------------------------

16105399.12

AMENDED AND RESTATED
REIMBURSEMENT AGREEMENT
This Amended and Restated Reimbursement Agreement (this “Agreement”), dated as
of November 14, 2014, as amended and restated as of February 19, 2016, is among
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., an exempted limited company
incorporated under the laws of Bermuda (“CME”), CME MEDIA ENTERPRISES B.V., a
private company with limited liability incorporated under the laws of the
Netherlands (“CME BV”) and TIME WARNER INC., a Delaware corporation, as CME
Credit Guarantor (the “CME Credit Guarantor”) and Agent.
Prior to the date hereof, (a) CME and CME Credit Guarantor have entered into (i)
the 2014 Third Party Credit Agreement (such term and other capitalized terms
having the meanings set forth in Article I) and 2014 Refinancing Hedge and (ii)
the 2015 Third Party Credit Agreement and 2015 Refinancing Hedge and (b) CME
Credit Guarantor, Historic TW, TBS and HBO have entered into the 2014 Third
Party Credit Agreement Guarantee, 2014 Refinancing Hedge Guarantee, 2015 Third
Party Credit Agreement Guarantee and 2015 Refinancing Hedge Guarantee.
On the date hereof, (a) CME BV, CME and CME Credit Guarantor have entered into
the 2016 Third Party Credit Agreement and (b) CME Credit Guarantor, Historic TW,
TBS and HBO have entered into the 2016 Third Party Credit Agreement Guarantee.
Prior to borrowing under the 2016 Third Party Credit Agreement, (a) CME BV shall
enter into the 2016 Refinancing Hedge and (b) CME Credit Guarantor, Historic TW,
TBS and HBO shall enter into the 2016 Refinancing Hedge Guarantee.
Under certain circumstances, CME Credit Guarantor or one of its Affiliates may
purchase the 2014 Third Party Loans, 2015 Third Party Loans, and/or 2016 Third
Party Loans pursuant to the terms set forth in the 2014 Third Party Credit
Agreement, 2015 Third Party Credit Agreement and 2016 Third Party Credit
Agreement, respectively.
The parties hereto desire, among other things, to set forth the terms of the
obligation of (a) CME to (i) reimburse CME Credit Guarantor for any amounts paid
by CME Credit Guarantor and/or the Time Warner Subsidiary Guarantors in respect
of (w) the 2014 Third Party Credit Agreement Guarantee, 2015 Third Party Credit
Agreement Guarantee and 2016 Third Party Credit Agreement Guarantee, (x) the
2014 Third Party Loan Purchase Price, 2015 Third Party Loan Purchase Price and
2016 Third Party Loan Purchase Price, (y) any payments made under the 2014 Third
Party Credit Agreement, 2015 Third Party Credit Agreement and 2016 Third Party
Credit Agreement, in any case on behalf of CME or CME BV, as applicable, and (z)
the 2014 Refinancing Hedge Guarantee, 2015 Refinancing Hedge Guarantee and 2016
Refinancing Hedge Guarantee and (ii) pay the Commitment Fee, 2014 Refinancing
Guarantee Fee and 2015 Refinancing Guarantee Fee and (b) CME BV to pay the 2016
Refinancing Guarantee Fee.
In consideration of the mutual promises contained herein, and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. Except as otherwise provided herein, as used in
this Agreement, the following terms have the meanings specified below:
“2014 Effective Date” means November 14, 2014.
“2014 Refinancing Guarantee Fee” has the meaning assigned to such term in
Section 2.03(a).
“2014 Refinancing Guarantee Fee Rate” has the meaning assigned to such term in
Section 2.03(a).

1



--------------------------------------------------------------------------------


“2014 Refinancing Hedge” means one or more unsecured interest rate hedging
agreements to hedge changes in the interest rate on 100% of the aggregate
principal amount of the 2014 Third Party Loan under the 2014 Third Party Credit
Agreement through the maturity of the 2014 Third Party Credit Agreement on
November 1, 2018.
“2014 Refinancing Hedge Guarantee” means those certain Guarantees entered into
in connection with the 2014 Refinancing Hedge by CME Credit Guarantor, Historic
TW, TBS and HBO in favor of each provider of the 2014 Refinancing Hedge.
“2014 Third Party Credit Agreement” means that certain Credit Agreement, dated
as of November 14, 2014, as amended by the First Amendment, dated as of March 9,
2015 and as further amended by the Second Amendment, dated as of February 19,
2016, among CME, CME Credit Guarantor, the lenders party thereto from time to
time and BNP Paribas, as administrative agent.
“2014 Third Party Credit Agreement Guarantee” means that certain Guarantee,
dated as of November 14, 2014, by CME Credit Guarantor, Historic TW, TBS and HBO
in favor of BNP Paribas, as administrative agent for the lenders under the 2014
Third Party Credit Agreement.
“2014 Third Party Loans” means the term loans made to CME under the 2014 Third
Party Credit Agreement.
“2014 Third Party Loans Purchase Price” means the purchase price paid by CME
Credit Guarantor or one of its Affiliates to purchase all outstanding 2014 Third
Party Loans pursuant to Section 2.18(c) of the 2014 Third Party Credit
Agreement.
“2015 Effective Date” means September 30, 2015.
“2015 Refinancing Guarantee Fee” has the meaning assigned to such term in
Section 2.03(b).
“2015 Refinancing Guarantee Fee Rate” has the meaning assigned to such term in
Section 2.03(b).
“2015 Refinancing Hedge” means one or more unsecured interest rate hedging
agreements to hedge changes in the interest rate on 100% of the aggregate
principal amount of the 2015 Third Party Loan under the 2015 Third Party Credit
Agreement.
“2015 Refinancing Hedge Guarantee” means those certain Guarantees entered into
in connection with the 2015 Refinancing Hedge by CME Credit Guarantor, Historic
TW, TBS and HBO in favor of each provider of the 2015 Refinancing Hedge.
“2015 Third Party Credit Agreement” means that certain Credit Agreement, dated
as of September 30, 2015, as amended by the First Amendment, dated as of
February 19, 2016, among CME, CME Credit Guarantor, the lenders party thereto
from time to time and BNP Paribas, as administrative agent.
“2015 Third Party Credit Agreement Guarantee” means that certain Guarantee,
dated as of September 30, 2015, by CME Credit Guarantor, Historic TW, TBS and
HBO in favor of BNP Paribas, as administrative agent for the lenders under the
2015 Third Party Credit Agreement.
“2015 Third Party Loans” means the term loans made to CME under the 2015 Third
Party Credit Agreement.
“2015 Third Party Loans Purchase Price” means the purchase price paid by CME
Credit Guarantor or one of its Affiliates to purchase all outstanding 2015 Third
Party Loans pursuant to Section 2.18(c) of the 2015 Third Party Credit
Agreement.
“2016 Applicable Rate” means, on any date, the rate per annum set forth below as
the 2016 Cash Rate, 2016 Refinancing PIK Fee Rate or 2016 Total Rate, as
applicable, based upon Consolidated Net Leverage as of the last day of each
Accounting Quarter for which a Compliance Certificate has been delivered
pursuant to Section 5.01(b):

2



--------------------------------------------------------------------------------


Consolidated Net Leverage
2016 Cash
Rate
2016 Refinancing PIK Fee Rate
2016 Total
Rate
≥ 8.0x
5.0%
5.5%
10.5%
< 8.0x – 7.0x
5.0%
5.0%
10.0%
< 7.0x – 6.0x
5.0%
4.0%
9.0%
< 6.0x – 5.0x
5.0%
3.0%
8.0%
< 5.0x
5.0%
2.0%
7.0%



Each change in the 2016 Applicable Rate resulting from a change in Consolidated
Net Leverage shall be effective on and after the second Business Day following
the date of delivery to CME Credit Guarantor of a Compliance Certificate
pursuant to Section 5.01(b) indicating such change until the date immediately
preceding the second Business Day following the next date of delivery of such
Compliance Certificate indicating another such change.
Notwithstanding anything to the contrary, Consolidated Net Leverage will be
deemed to be ≥ 8.0x (i) from the 2016 Effective Date to the date of delivery by
CME of the Compliance Certificate for the Accounting Quarter ending after the
2016 Effective Date, (ii) at any time during which CME has failed to deliver a
Compliance Certificate and/or the related financial statements pursuant to
Section 5.01(a), until the date on which such Compliance Certificate and/or
financial statements are delivered and (iii) at any time during the existence of
an Event of Default.
If (i) Consolidated Net Leverage used to determine the 2016 Applicable Rate for
any period is incorrect as a result of any error, misstatement or
misrepresentation contained in any financial statement or Compliance Certificate
delivered by CME, and (ii) as a result thereof, the 2016 Applicable Rate payable
by CME BV at any time is lower than the 2016 Applicable Rate that would have
been payable by CME BV had the 2016 Applicable Rate been calculated on the basis
of the correct Consolidated Net Leverage, then the 2016 Applicable Rate in
respect of such period will be adjusted upwards automatically and retroactively
and CME BV shall pay to CME Credit Guarantor such additional amounts as are
necessary so that after receipt of such amounts CME Credit Guarantor receives an
amount equal to the amount it would have received had the 2016 Applicable Rate
been calculated during such period on the basis of the correct Consolidated Net
Leverage.
The 2016 Applicable Rate is subject to increase following a Change of Control as
set forth in Section 2.03(d) below and shall not subsequently vary based on
Consolidated Net Leverage.
“2016 Cash Rate” means the applicable rate set forth under the heading “2016
Cash Rate” in the definition of “2016 Applicable Rate”.
“2016 CME BV Fee Letter” means the Upfront Fee Letter, dated as of February 19,
2016, between CME BV and Time Warner in respect of the 2016 Third Party Credit
Agreement Guarantee and the 2016 Refinancing Hedge Guarantee.
“2016 Effective Date” means February 19, 2016.
“2016 Refinancing Cash Fee Portion” has the meaning assigned to such term in
Section 2.03(c).
“2016 Refinancing Cash Fee Rate” has the meaning assigned to such term in
Section 2.03(c)(i).

3



--------------------------------------------------------------------------------


“2016 Refinancing Guarantee Fee” has the meaning assigned to such term in
Section 2.03(c).
“2016 Refinancing Guarantee Fee Rate” has the meaning assigned to such term in
Section 2.03(c).
“2016 Refinancing Hedge” means one or more unsecured interest rate hedging
agreements to hedge changes in the interest rate on 100% of the aggregate
principal amount of the 2016 Third Party Loan under the 2016 Third Party Credit
Agreement.
“2016 Refinancing Hedge Guarantee” means those certain Guarantees entered into
in connection with the 2016 Refinancing Hedge by CME Credit Guarantor, Historic
TW, TBS and HBO in favor of each provider of the 2016 Refinancing Hedge.
“2016 Refinancing PIK Fee Portion” has the meaning assigned to such term in
Section 2.03(c).
“2016 Refinancing PIK Fee Rate” means the applicable rate set forth under the
heading “2016 Refinancing PIK Fee Rate” in the definition of “2016 Applicable
Rate”.
“2016 Third Party Credit Agreement” means that certain Credit Agreement, dated
as of February 19, 2016, among CME BV, CME, CME Credit Guarantor, the lenders
party thereto from time to time and BNP Paribas, as administrative agent.
“2016 Third Party Credit Agreement Guarantee” means that certain Guarantee,
dated as of February 19, 2016, by CME Credit Guarantor, Historic TW, TBS and HBO
in favor of BNP Paribas, as administrative agent for the lenders under the 2016
Third Party Credit Agreement.
“2016 Third Party Loans” means the term loans made to CME BV under the 2016
Third Party Credit Agreement.
“2016 Third Party Loans Purchase Price” means the purchase price paid by CME
Credit Guarantor or one of its Affiliates to purchase all outstanding 2016 Third
Party Loans pursuant to Section 2.18(c) of the 2016 Third Party Credit
Agreement.
“2016 Total Rate” means the applicable rate set forth under the heading “Total
Rate” in the definition of “2016 Applicable Rate”.
“2016 Transaction” means (a) the execution and delivery by the parties thereto
of this Agreement, the Security Documents, the Guarantee, the CME Guarantees,
the 2016 Third Party Loan Agreement, the 2016 Refinancing Hedge, the amendment
to the 2014 Third Party Credit Agreement, the amendment to the 2015 Third Party
Credit Agreement and the amendment and restatement of the Revolving Loan Credit
Agreement, (b) entering into one or more eurodollar foreign exchange contracts
on or before the 2016 Effective Date in an amount approximately equal to 100% of
the principal amount of the 2016 Third Party Loan, (c) the giving (or the making
of arrangements therefor satisfactory to CME Credit Guarantor) of the notice of
redemption within two business days of the 2016 Effective Date, relating to the
redemption and discharge of the 2017 PIK Notes on or about April 8, 2016 and (d)
the repayment of the Term Loan Credit Facility Agreement, the redemption of the
2017 PIK Notes and the satisfaction and discharge of the 2017 PIK Notes
Indenture and the release of all applicable collateral documents and the
termination of existing guarantees in connection therewith on or about April 8,
2016.


“2017 PIK Notes” means the Senior Secured Notes due 2017 issued by CME under the
2017 PIK Notes Indenture.
“2017 PIK Notes Indenture” means the Indenture, dated as of May 2, 2014, among
CME, as issuer, the guarantors party thereto and Deutsche Bank Trust Company
Americas, as trustee, paying agent, transfer agent and registrar, governing the
2017 PIK Notes.

4



--------------------------------------------------------------------------------


“Accounting Quarter” means each period commencing on the day after each Quarter
Date and ending on the next Quarter Date.
“Additional Assets” means:
(1)    any property or assets (other than Financial Indebtedness and Capital
Stock) to be used by CME or any Subsidiary of CME in a Permitted Business;
(2)    the Capital Stock of a Person that becomes a Subsidiary as a result of
the acquisition of such Capital Stock by CME or a Subsidiary of CME; or
(3)    Capital Stock constituting a minority interest in any Person that at such
time is a Subsidiary of CME;
provided, however, that in the case of clauses (2) and (3), such Subsidiary is
primarily engaged in a Permitted Business.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” has the meaning assigned to such term in Section 7.17.
“Agreement” has the meaning specified in the preamble hereto.
“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to Section 5.01(a)(i).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to CME or its Subsidiaries from time to time concerning
or relating to bribery or corruption.
“Anti-Terrorism Laws” means any Law related to terrorism financing or money
laundering, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA Patriot
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C.
§§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
“Auditors” means Deloitte LLP for the fiscal year ending December 31, 2015 and
for each fiscal year thereafter, Ernst & Young LLP or any other audit firm (x)
of recognized U.S. national standing or (y) otherwise approved in advance by CME
Credit Guarantor (such approval not to be unreasonably withheld or delayed).
“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing, notarization or registration issued by a Governmental
Authority.
“Bankruptcy Law” has the meaning assigned to such term in Section 6.01(g).
“BMG Cash Pooling Arrangements” means that certain Cash Pooling Agreement, dated
November 19, 2007, by and between CME BV and Bank Mendes Gans N.V., as amended,
including the various accession agreements among CME BV, its Affiliates and Bank
Mendes Gans N.V. relating thereto.
“Board” means the board of directors of CME, or any committee thereof duly
authorized to act on behalf of the board of directors of CME.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.

5



--------------------------------------------------------------------------------


“Broadcasting Licenses” means:
(a)    license no. TD/17, file no. TD/17/2010, dated January 12, 2010 (MARKIZA
digital); and
(b)    license no. 001/1993, file no. R/060/93, dated February 9, 1993 (NOVA
terrestrial),
in each case as amended, novated, supplemented, extended, renewed, reissued,
replaced or restated.
“Budget” means: (a) in relation to the fiscal year ending on December 31, 2016,
CME’s Business Plan; and (b) in relation to any other period, any budget
delivered by CME to CME Credit Guarantor in respect of that period pursuant to
Section 5.01(d).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York City, London, Prague, Frankfurt or
Amsterdam are authorized or required by law to remain closed.
“Capital Expenditure” means any expenditure or obligation in respect of
expenditure which, in accordance with GAAP, is treated as a capital expenditure
(and including the capital element of any expenditure or obligation incurred in
connection with a Finance Lease).
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.
“Cash” means, at any time, cash in hand or at bank that is reported as cash in
CME’s financial statements prepared in accordance with GAAP.
“Cash Election” has the meaning assigned to such term in Section 2.03(f).

6



--------------------------------------------------------------------------------


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the U.S. or any agency or instrumentality thereof (provided that
the full faith and credit of the U.S. is pledged in support thereof) that (i)
have maturities of not more than six months from the date of acquisition thereof
or (ii) are subject to a repurchase agreement with an institution described in
clause (b)(i) or (ii) below exercisable within six months from the date of
acquisition thereof, (b) Dollar-denominated and Euro time deposits, certificates
of deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or (ii)
any bank whose short-term commercial paper rating from S&P is at least A-2 or
the equivalent thereof, from Moody’s is at least P-2 or the equivalent thereof
or from Fitch is at least F-2 or the equivalent thereof (any such bank, an
“Approved Lender”), in each case with maturities of not more than six months
from the date of acquisition thereof, (c) commercial paper and variable and
fixed rate notes issued by any Approved Lender or by the parent company of any
Approved Lender and commercial paper, auction rate notes and variable rate notes
issued by, or guaranteed by, any industrial or financial company with a
short-term commercial paper rating of at least A-2 or the equivalent thereof by
S&P or at least P-2 or the equivalent thereof by Moody’s or at least F-2 or the
equivalent thereof by Fitch, and in each case maturing within six months after
the date of acquisition thereof, (d) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the U.S., by any political subdivision or taxing
authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (e) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition, (f) tax-exempt commercial paper of U.S. municipal, state or local
governments rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s or at least F-2 or the equivalent thereof
by Fitch and maturing within six months after the date of acquisition thereof,
(g) shares of money market mutual or similar funds sponsored by any registered
broker dealer or mutual fund distributor, (h) repurchase obligations entered
into with any bank meeting the qualifications of clause (b) above or any
registered broker dealer whose short-term commercial paper rating from S&P is at
least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof or from Fitch is at least F-2 or the equivalent thereof,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the U.S. government or residential whole loan
mortgages, and (i) demand deposit accounts maintained in the ordinary course of
business.
“Cashflow” means, in respect of any Relevant Period, the consolidated cash flow
from operating activities of the Group calculated in accordance with GAAP for
that Relevant Period after:
(a)    adding back the amount of any interest payments, Guarantee Fee payments
and Commitment Fee payments made during that Relevant Period;
(b)    adding back the amount of any cash payments during that Relevant Period
in respect of any Exceptional Items to the extent deducted in calculating cash
flow from operating activities of the Group calculated in accordance with GAAP
for that Relevant Period;
(c)    deducting the amount of any Capital Expenditure actually made and adding
any proceeds from the sale of property, plants and equipment during that
Relevant Period by any member of the Group; and
(d)    deducting, without duplication, any fees or expenses paid in relation to
capital raising during that Relevant Period, including, without limitation,
equity issuances, debt issuances and debt exchanges.
“Cashflow Cover” means as of any date of determination the ratio of Cashflow to
Debt Service in respect of the most-recently ended Relevant Period.
“CET 21” means CET 21 spol. s r.o., a company incorporated and existing in the
Czech Republic.
“Change of Control” shall be deemed to occur upon the occurrence of any one or
more of the following:

7



--------------------------------------------------------------------------------


(a)    any “person” or “group” of related persons, other than one or more
Permitted Holders, is or becomes the beneficial owner, directly or indirectly,
of more than 35% of the total power of voting stock of CME and the Permitted
Holders beneficially own, directly or indirectly, in the aggregate a lesser
percentage of the total voting power of the voting stock of CME than such person
or group;
(b)    the sale, lease, transfer, conveyance or other disposition (other than by
way of amalgamation, merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of CME and its
Subsidiaries taken as a whole to any person other than a Permitted Holder;
(c)    the first day on which a majority of the members of the Board are not
Continuing Directors;
(d)    the adoption by the shareholders of CME of a plan relating to the
liquidation or dissolution of CME;
(e)    the adoption by the shareholders of CET 21 of a plan relating to the
liquidation or dissolution of CET 21;
(f)    CME ceases to beneficially own, directly or indirectly, 100% of the
Capital Stock of CET 21; or
(g)    CME Credit Guarantor and any of its Affiliates collectively cease for any
reason to have at least 35% of the beneficial ownership of the outstanding
Capital Stock of CME.
For purposes of this definition: (a) “person” and “group” have the meanings they
have in Sections 13(d) and 14(d) of the Exchange Act, except that a “person”
shall also include a “group”; (b) “beneficial owner” is used as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that (i) a person shall be deemed
to have “beneficial ownership” of all shares that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time and (ii) with respect to clause (g), for the purposes of determining
“beneficial ownership”, a person shall be deemed to have “beneficial ownership”
of any shares that may be acquired by such person pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the giving of
notice or the passage of time, including the giving of notice or the passage of
time in excess of sixty (60) days, the satisfaction of any conditions, the
occurrence of any event, the lapse of any limitation or any combination of the
foregoing); (c) a “person” will be deemed to beneficially own any voting stock
of an entity held by a parent entity, if such person is the beneficial owner,
directly or indirectly, of more than 35% of the voting power of the voting stock
of such parent entity and the Permitted Holders beneficially own, directly or
indirectly, in the aggregate a lesser percentage of the voting power of the
voting stock of such parent entity; and (d) a “Continuing Director” means any
member of the Board who was a member of the Board on the 2016 Effective Date or
was nominated for election or was elected to the Board with the approval of Time
Warner or the majority of Continuing Directors who were members of the Board at
the time of such nomination or election.
“Charges” has the meaning assigned to such term in Section 7.12.
“CME” has the meaning specified in the preamble hereto.
“CME BV” has the meaning specified in the preamble hereto.
“CME Credit Guarantee” means each of the (i) 2014 Third Party Credit Agreement
Guarantee, (ii) 2014 Refinancing Hedge Guarantee, (iii) 2015 Third Party Credit
Agreement Guarantee, (iv) 2015 Refinancing Hedge Guarantee, (v) 2016 Third Party
Credit Agreement Guarantee and (vi) 2016 Refinancing Hedge Guarantee.
“CME Credit Guarantor” has the meaning specified in the preamble hereto.

8



--------------------------------------------------------------------------------


“CME Guarantee” means each of the (i) CME BV Guarantee, dated as of the February
19, 2016, by CME BV entered into in connection with 2014 Third Party Credit
Agreement, (ii) CME BV Guarantee, dated as of February 19, 2016, by CME BV
entered into in connection with 2015 Third Party Credit Agreement and (iii) CME
Guarantee, dated as of February 19, 2016, by CME entered into in connection with
2016 Third Party Credit Agreement.
“CME NV” means Central European Media Enterprises N.V., a company organized
under the laws of the former Netherlands Antilles and existing under the laws of
Curaçao.
“CME’s Business Plan” means the budget overview for the fiscal year ended
December 31, 2016 and projections through the last Accounting Quarter in 2019
delivered to the CME Credit Guarantor on or prior to the 2016 Effective Date.
“Collateral” means, as applicable, that certain property and tangible and
intangible assets, whether now owned or hereafter acquired, in which Security
are, from time to time, purported to be granted pursuant to the Security
Documents.
“Commitment Fee” has the meaning assigned to such term in Section 2.03(e).
“Commitment Letter” means that certain Commitment Letter, dated as of the 2014
Effective Date between CME and Time Warner.
“Compliance Certificate” means a certificate substantially in the form Exhibit
B.
“Consolidated Net Debt” means, without duplication, at any date, an amount equal
to:
(x) Consolidated Total Debt;
minus
(y) Cash and Cash Equivalents held by CME and any of its Subsidiaries on such
date in an aggregate amount not to exceed (i) $100,000,000 during the period
starting on the 2016 Effective Date through the end of the Accounting Quarter
ending on September 30, 2017 and (ii) $75,000,000 during any period following
the start of the Accounting Quarter ending on December 31, 2017, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Leverage” means at any date of determination, the ratio of
Consolidated Net Debt on the last day of the most recently-ended Relevant Period
to EBITDA in respect of that Relevant Period.
“Consolidated Total Debt” means, without duplication, at any date, the sum for
the Group (in each case owed to creditors that are not members of the Group) of:
(a)    the aggregate principal amount of the Term Loans outstanding on that
date;
(b)    the aggregate principal amount of the 2017 PIK Notes, Revolving Loans,
2014 Third Party Loans, 2015 Third Party Loans and 2016 Third Party Loans, in
each case outstanding on that date;
(c)    the aggregate Financial Indebtedness outstanding at that date under the
Factoring Facility Agreement, to the extent it constitutes indebtedness under
GAAP; and
(d)    the aggregate principal amount of any other Financial Indebtedness
permitted under paragraphs (b)(i) and (b)(ii) of Section 5.18 and Permitted
Financial Indebtedness, in each case outstanding on that date but excluding any
marking to market of Treasury Transactions.
“Consolidated Total Leverage” means at any date of determination, the ratio of
Consolidated Total Debt on the last day of the most recently-ended Relevant
Period to EBITDA in respect of that Relevant Period.

9



--------------------------------------------------------------------------------


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Curacao Pledge Agreement” means that certain Pledge Agreement on Shares in
Central European Media Enterprises N.V., dated on or prior to February 19, 2016,
among CME, as pledgor, CME Credit Guarantor, as pledgee, and CME NV, as the
company, substantially in the form of attached Exhibit C or any other form
approved by CME Credit Guarantor.
“Debt Service” means, in respect of any Relevant Period, the aggregate for the
Group of:
(a)    Finance Charges for that Relevant Period;
(b)    any cash dividends or distributions made during that Relevant Period by a
member of the Group to any Person not a member of the Group;
(c)    the aggregate of all scheduled and mandatory (but not voluntary)
repayments of Group Borrowings falling due during that Relevant Period but
excluding:
(i)    any amounts prepaid or falling due under any overdraft facility or the
Revolving Loan Credit Agreement which are not accompanied by a commitment
reduction and are available for simultaneous redrawing according to the terms of
such overdraft facility or the Revolving Loan Credit Agreement;
(ii)    any prepayment of the Term Loans, 2017 PIK Notes, 2014 Third Party
Loans, 2015 Third Party Loans or 2016 Third Party Loans, in each case which is
required to be made under the terms of this Agreement; and
(iii)    any repayment made to refinance a Group Borrowing in an amount not to
exceed the amount so refinanced (including principal and premium but excluding
accrued interest thereon or any fees incurred in connection with such
refinancing); and
(d)    the amount of the capital element of any payments in respect of that
Relevant Period payable under any Finance Lease entered into by a member of the
Group;
in each case so that no amount shall be added (or deducted) more than once.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(a)    matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;
(b)    is convertible or exchangeable for Financial Indebtedness or Disqualified
Stock (excluding Capital Stock which is convertible or exchangeable solely at
the option of CME or any of its Subsidiaries); or
(c)    is redeemable at the option of the holder of the Capital Stock thereof,
in whole or in part, in each case on or prior to the date that is 91 days after
February 19, 2021; provided that only the portion of Capital Stock which so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock.
“Dollars”, “$” or “US$” refers to the lawful money of the United States of
America.

10



--------------------------------------------------------------------------------


“Dutch Pledge Agreement” means that certain Deed of Pledge of Shares in CME
Media Enterprises B.V., dated as of February 19, 2016, among CME BV, as the
company, CME Credit Guarantor, as pledgee, and CME NV, as pledgor, substantially
in the form of attached Exhibit D or any other form approved by CME Credit
Guarantor.
“EBITDA” means, in respect of any Relevant Period, the consolidated operating
profit/(loss) of the Group calculated in accordance with GAAP:
(a)    after adding back any amount attributable to amortization or depreciation
expenses;
(b)    before taking into account any Exceptional Items;
(c)    before taking into account any Pension Items;
(d)    excluding the charge to profit represented by the expensing of
stock-based compensation; and
(e)    excluding the results from discontinued operations;
in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profit/(loss) of the Group.
“Effective Date” means each of the 2014 Effective Date, 2015 Effective Date and
2016 Effective Date.
“Election” has the meaning assigned to such term in Section 2.03(f).
“Environmental Law” means any statutory or common law, treaty, convention,
directive or regulation having legal or judicial effect whether of a criminal or
civil nature, concerning the environment, the preservation or reclamation of
natural resources, or the management, release or threatened release of any
Hazardous Materials or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of CME or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Transaction” means, with respect to CME or any of its Subsidiaries, any
issuance or sale by CME or such Subsidiary of shares of its Equity Interests,
other than an issuance (a) that constitutes a Permitted Share Issue, (b) in
connection with a conversion of debt securities to equity, (c) in connection
with the exercise by a present or former employee, officer or director under a
stock incentive plan, stock option plan or other equity-based compensation plan
or arrangement or (d) in connection with the exercise of warrants of CME not
held by Time Warner or its Subsidiaries.
“Euro” and “€” means the single currency of Participating Member States
introduced in accordance with the provision of Article 123 of the Treaty and, in
respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.

11



--------------------------------------------------------------------------------


“Event of Default” has the meaning assigned to such term in Article VI.
“Exceptional Items” means any material items of an unusual or non-recurring
nature with respect to gains or losses of the Group arising on:
(a)    the restructuring of the activities of an entity and reversals of any
provisions for the cost of restructuring;
(b)    disposals or impairment of non-current assets (excluding programming
impairments); or
(c)    any other item excluded from OIBDA in CME’s filings with the SEC.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same may be amended and shall be in effect from time to
time.
“Factoring Facility Agreement” means the framework factoring agreement (ramcova
faktoringova smlouva) between Factoring Ceské sporitelny, a.s. and CET 21, dated
March 24, 2003, pursuant to which individual agreements on assignment of
receivables are entered into between Factoring Ceské sporitelny a.s. as assignee
and CET 21 as assignor.
“Fee Payment Date” means (i) for any payment or accrual in respect of the 2014
Refinancing Guarantee Fee, 2015 Refinancing Guarantee Fee and the Commitment
fee, each May 1 and November 1 and (ii) for any payment or accrual in respect of
the 2016 Refinancing Guarantee Fee, each June 1 and December 1.
“Finance Charges” means, for any Relevant Period, the aggregate amount of the
accrued interest, commissions, fees, discounts, prepayment fees, premiums or
charges and other finance payments in respect of Group Borrowings, including net
realized gains or losses on any related derivative instruments, whether paid,
payable or capitalized by any member of the Group in respect of that Relevant
Period:
(a)    excluding any upfront fees or costs which are included as part of
effective interest rate adjustments;
(b)    including the interest (but not the capital) element of payments in
respect of Finance Leases;
(c)    including any commission, fees, discounts and other finance payments
payable by (and deducting any such amounts payable to) any member of the Group
under any interest rate hedging arrangement;
(d)    including the Guarantee Fee and the Commitment Fee;
(e)    excluding any interest cost or expected return on plan assets in relation
to any post-employment benefit schemes; and
(f)    taking no account of any unrealized gains or losses on any derivative
instruments;
in each case so that no amount shall be added (or deducted) more than once.
“Finance Lease” means any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a capital lease.
“Financial Indebtedness” means, at any date, any indebtedness of the Group for
or in respect of, without duplication:
(a)    moneys borrowed;

12



--------------------------------------------------------------------------------


(b)    any amount raised by acceptance under any acceptance credit facility or
dematerialized equivalent;
(c)    any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;
(d)    the amount of any liability in respect of any Finance Lease;
(e)    receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);
(f)    any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing;
(g)    any Treasury Transaction (and, when calculating the value of any Treasury
Transaction, only the marked to market value shall be taken into account);
(h)    any counter-indemnity obligation in respect of a guarantee or other
instrument issued by a bank or financial institution;
(i)    the amount of any payment or liability under an advance or deferred
purchase agreement in respect of the supply of assets or services that is
overdue by more than one hundred twenty (120) days;
(j)    amounts of interest or accrued fees added to the (i) principal balance of
the Term Loans, Revolving Loans and 2017 PIK Notes, in each case as a result of
PIK elections in respect of payment of interest thereon, (ii) the outstanding
amount of the Guarantee Fee and Commitment Fee, in each case as a result of PIK
elections in respect of payments of interest or accrued fees thereon and (iii)
any other amount covered by the items referred to in paragraphs (a) to (i)
above; and
(k)    the amount of any liability in respect of any guarantee for any of the
items referred to in paragraphs (a) to (j) above.
“Financial Year” means the annual accounting period of the Group ending on or
about December 31 in each year.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body (including
self‑regulatory body), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra‑national bodies such as the
European Union or the European Central Bank).
“Group” means CME and its Subsidiaries from time to time, other than
Subsidiaries in liquidation prior to the 2016 Effective Date or voluntarily
liquidated after the 2016 Effective Date as permitted by the terms of this
Agreement.
“Group Borrowings” means, at any date, the aggregate outstanding principal,
capital or nominal amount (and any fixed or minimum premium payable on
prepayment or redemption) of any indebtedness of members of the Group for or in
respect of (in each case owed to creditors that are not members of the Group):
(a)    moneys borrowed and debit balances at banks or other financial
institutions (excluding debit balances under the BMG Cash Pooling Arrangements
provided that the net Group position is positive);
(b)    any acceptances under any acceptance credit or bill discount facility (or
dematerialised equivalent);

13



--------------------------------------------------------------------------------


(c)    any note purchase facility or bonds (but not Trade Instruments), notes,
debentures, loan stock or any similar instrument;
(d)    any Finance Lease;
(e)    receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis and meet any requirements for
de-recognition under GAAP);
(f)    any counter-indemnity obligation in respect of a guarantee, bond, standby
or documentary letter of credit or any other instrument (but not, in any case,
Trade Instruments) issued by a bank or financial institution in respect of (i)
an underlying liability of an entity which is not a member of the Group which
liability would fall within one of the other paragraphs of this definition or
(ii) any liabilities of any member of the Group relating to any post-retirement
benefit scheme;
(g)    any amount raised by the issue of shares which are redeemable for cash
(other than at the option of the issuer) before the Maturity Date or are
otherwise classified as borrowings under GAAP;
(h)    any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into the agreement is
to raise finance or to finance the acquisition or construction of the asset or
service in question;
(i)    any amount raised under any other transaction (including any forward sale
or purchase agreement, sale and sale back or sale and leaseback agreement)
having the commercial effect of a borrowing or otherwise classified as
borrowings under GAAP; and
(j)    (without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (i)
above.
“Guarantee” means the Guarantee issued by the Subsidiary Guarantors pursuant to
this Agreement substantially in the form of Exhibit A attached hereto.
“Guarantee Fee” has the meaning assigned to such term in Section 2.03(c).
“Guarantee Reimbursement Amount” has the meaning assigned to such term in
Section 2.01(a).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.
“HBO” means Home Box Office, Inc., a Delaware corporation.
“Historic TW” means Historic TW Inc., a Delaware corporation.
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
“Income Taxes” means Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profit Taxes or any
similar taxes.
“Indemnified Parties” has the meaning assigned to such term in Section 7.03(b).

14



--------------------------------------------------------------------------------


“Indemnified Taxes” means (a) Taxes (other than Income Taxes of CME Credit
Guarantor and including, for the avoidance of doubt, any withholding Taxes)
imposed on or with respect to any payment made by or on account of any
obligation of CME and CME BV hereunder or under any other Reimbursement
Document, and (b) to the extent not otherwise described in (a), Other Taxes.
“Intellectual Property” means:
(a)    any patents, trademarks, service marks, designs, business names,
copyrights, database rights, design rights, domain names, moral rights,
inventions, confidential information, knowhow and other intellectual property
rights and interests (which may now or in the future subsist), whether
registered or unregistered; and
(b)    the benefit of all applications and rights to use such assets of each
member of the Group (which may now or in the future subsist).
“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, originally dated July 21, 2006, among CME, the trustee and security
agent for the 2017 PIK Notes, the security agent for the Term Loan Credit
Agreement, the security agent for the Revolving Loan Credit Agreement, CME
Credit Guarantor, and the other parties thereto, as amended and restated on
February 19, 2016, substantially in the form of attached Exhibit E or any other
form approved by CME Credit Guarantor and the other parties thereto.
“Interest Cover” means as of any date of determination the ratio of EBITDA to
Finance Charges in respect of the most recently-ended Relevant Period.
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan (other than advances to customers in the ordinary course of
business) or other extension of credit (including by way of guarantee or similar
arrangement, but excluding any debt or extension of credit represented by a bank
deposit other than a time deposit) or capital contribution to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Capital Stock, Financial Indebtedness or other similar instruments issued by,
such Person and all other items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP.
“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.
“Joint Venture Investment” means the aggregate of:
(a)    all amounts subscribed for shares in, lent to, or invested in all Joint
Ventures by any member of the Group;
(b)    the contingent liabilities of any member of the Group under any guarantee
given in respect of the liabilities of any Joint Venture; and
(c)    the market value of any assets transferred by any member of the Group to
any Joint Venture.
“Judgment Currency” has the meaning assigned to such term in Section 7.14(a).
“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 7.14(a).
“Laws” means all laws, statutes, ordinances, rules, regulations, judgments,
injunctions, orders and decrees.

15



--------------------------------------------------------------------------------


“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, results of operations, properties or liabilities of CME and
its Subsidiaries taken as a whole, (b) the ability of any Reimbursement Party to
perform any of its payment or other material obligations to CME Credit Guarantor
under any Reimbursement Document to which it is or will be a party, (c) the
rights of or benefits available to CME Credit Guarantor under any Reimbursement
Document or (d) the effectiveness or ranking of any Guarantee or Collateral
given or granted or purported to be given or granted under any Reimbursement
Document.
“Material Indebtedness” means Financial Indebtedness of any one or more of CME
and its Significant Subsidiaries in an aggregate principal amount exceeding
$25,000,000 (or its foreign currency equivalent).
“Maximum Rate” has the meaning assigned to such term in Section 7.12.
“Moody’s” means Moody’s Investors Service, Inc. or its successor.
“Net Available Cash” means cash payments received from an asset disposition or
an Equity Transaction permitted under this Agreement, in each case net of:
(a)    all legal, accounting, investment banking, title and recording tax
expenses, commissions, underwriting discounts and other fees and expenses
incurred, and all national, provincial, and local taxes required to be paid or
accrued as a liability under GAAP (after taking into account any available tax
credits or deductions and any tax sharing agreements), in connection therewith;
(b)    all payments made on any Financial Indebtedness which is secured by any
assets subject to such asset disposition, in accordance with the terms of any
Security upon such assets, or which must by its terms, or in order to obtain a
necessary consent to such asset disposition, or by applicable law be repaid out
of the proceeds from such asset disposition;
(c)    all distributions and other payments required to be made to minority
interest holders in Subsidiaries or Joint Ventures as a result of such asset
disposition; and
(d)    the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such asset disposition and retained by CME or any of its
Subsidiary after such asset disposition.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any cash
payments or proceeds received by CME or any of its Subsidiaries (x) under any
casualty insurance policy in respect of a covered loss thereunder of any assets
of CME or any of its Subsidiaries or (y) as a result of the taking of any assets
of CME or any of its Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (b) (i) any
actual out-of-pocket costs incurred by CME or any of its Subsidiaries in
connection with the adjustment, settlement or collection of any claims of CME or
such Subsidiary in respect thereof, (ii) in the case of a taking, the reasonable
out-of-pocket costs of putting any affected property in a safe and secure
position, (iii) any selling costs and out-of-pocket expenses (including
reasonable broker’s fees or commissions, legal fees, transfer and similar taxes
and CME’s good faith estimate of income taxes paid or payable) in connection
with any sale of such assets as referred to in clause (a)(y) of this definition
and (vi) any amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustments
associated with any sale of such assets as referred to in clause (a)(y) of this
definition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net
Insurance/Condemnation Proceeds).

16



--------------------------------------------------------------------------------


“Obligations” means all monetary obligations of CME and CME BV under this
Agreement, including the collective reference to the unpaid reimbursement
obligations under Section 2.01, the payment of the Guarantee Fees and Commitment
Fee and all other obligations and liabilities of CME and CME BV to CME Credit
Guarantor (including, without limitation, interest accruing at the then
applicable rate after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
CME or CME BV whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement or any other
Reimbursement Document, in each case whether on account of the reimbursement
obligations under Section 2.01, fees, indemnities, costs, expenses or otherwise.
“Obligation Currency” shall have the meaning assigned to such term in Section
7.14(a).
“Original Financial Statements” means: (a) in relation to CME, the audited
consolidated financial statements of the Group for the financial year ended
December 31, 2014; and (b) in relation to each Subsidiary Guarantor of CME, its
unaudited accounts for the latest financial year for which they are available.
“Original Reimbursement Agreement” means that certain Reimbursement Agreement
dated as of November 14, 2014, by and between CME and CME Credit Guarantor, as
amended prior to the date hereof.
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising directly from
any payment made hereunder or under any other Reimbursement Document or directly
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Reimbursement Document.
“Participating Member State” means any member state of the European communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European community relating to the Economic and Monetary
Union.
“Payment Date” shall have the meaning assigned to such term in Section 2.01(a).
“Pension Items” means any curtailments and settlements attributable to a
post-employment benefit scheme.
“Permitted Acquisition” means:
(a)    an acquisition by a member of the Group of an asset sold, leased,
transferred or otherwise disposed of under Section 5.14(b)(ii); provided that
such asset is not subject to any liabilities (other than any liabilities that
would constitute Permitted Financial Indebtedness or Financial Indebtedness
permitted under Section 5.18(b)(i) if owed by a member of the Group);
(b)    an acquisition of shares or securities pursuant to a Permitted Share
Issue;
(c)    an acquisition of securities which are Cash Equivalents; or
(d)    acquisition of shares in a Joint Venture to the extent permitted by
Section 5.11.
“Permitted Business” means (a) any business conducted by CME and any of its
Subsidiaries on February 28, 2014, (b) any reasonable extension of such business
and (c) any business reasonably related, ancillary or complementary thereto.
“Permitted Disposal” means any sale, lease, license, transfer or other disposal
which, except in the case of paragraph (b), is on arm’s length terms:

17



--------------------------------------------------------------------------------


(a)    of trading stock, including licenses for content, formats and other
similar or related rights or cash, made by any member of the Group in the
ordinary course of business of the disposing entity on normal commercial terms;
(b)    of assets (other than shares, businesses or Intellectual Property) in
exchange for other assets comparable or superior as to type, value and quality;
(c)    of receivables pursuant to the Factoring Facility Agreement;
(d)    of obsolete or redundant vehicles, plant and equipment for Cash;
(e)    of Cash or Cash Equivalents not otherwise required to be applied or
prohibited by this Agreement or in exchange for other Cash Equivalents;
(f)    constituted by a license of intellectual property rights permitted by
Section 5.20;
(g)    to a Joint Venture, to the extent permitted by Section 5.11;
(h)    arising under Section 5.22 or as a result of any Permitted Security; or
(i)    the disposal of CME’s interests in (i) Pro Digital S.R.L., (ii) Balkan
Media Group AD, (iii) Glavred-Media LLC or (iv) the radio business operated in
Bulgaria by CME as the bTV Radio group (including bTV Radio, N-Joy, Z-Rock,
Melody, Classic FM, Jazz FM and Jazz FM Lounge).
“Permitted Financial Indebtedness” means Financial Indebtedness, without
duplication:
(a)    arising under the (i) Reimbursement Documents, (ii) Term Loan Credit
Agreement, (iii) Revolving Loan Credit Agreement, (iv) 2014 Third Party Credit
Agreement, (v) 2015 Third Party Credit Agreement and (vi) 2016 Third Party
Credit Agreement;
(b)    arising under the 2017 PIK Notes Indenture;
(c)    arising under any Treasury Transaction;
(d)    arising under a Permitted Loan, a Permitted Guarantee or a guarantee
permitted under Section 5.17(a);
(e)    of any person acquired by a member of the Group after the 2014 Effective
Date which is incurred under arrangements in existence at the date of
acquisition, but not incurred or increased or having its maturity date extended
in contemplation of, or since, that acquisition, and outstanding only for a
period of six (6) months following the date of acquisition;
(f)    arising under the Factoring Facility Agreement up to the committed amount
existing thereunder on February 28, 2014;
(g)    arising under any netting, set-off or cash-pooling arrangements
(including the BMG Cash Pooling Arrangements) entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the Group;
(h)    arising under paragraph (i) of the definition of Financial Indebtedness
in an amount not to exceed $50,000,000 at any one time; and
(i)    Permitted Refinancing Indebtedness.

18



--------------------------------------------------------------------------------


“Permitted Guarantee” means:
(a)    the endorsement of negotiable instruments in the ordinary course of
trade;
(b)    any guarantee, performance or similar bond or other obligation
guaranteeing performance by any member of the Group under any contract (other
than a contract that is or evidences Financial Indebtedness) entered into in
ordinary course of business of the respective member of the Group as conducted
on February 28, 2014;
(c)    any guarantee of a Joint Venture to the extent permitted by Section 5.11;
(d)    any guarantee permitted under Section 5.18;
(e)    any guarantee given in respect of the netting or set-off, netting or cash
pooling arrangements permitted pursuant to paragraph (b) of the definition of
Permitted Security;
(f)    any guarantee given by a member of the Group in respect of or to secure
obligations pursuant to any programming, production, distribution, format or
other intellectual or similar rights or capital equipment or other assets used
in the ordinary course of its business as conducted on February 28, 2014 and not
to exceed $50,000,000 (or its equivalent in other currencies) in the aggregate
for the Group at any time; provided that no more than $15,000,000 (or its
equivalent in other currencies) in the aggregate shall be attributable to CME’s
Subsidiaries (other than the Subsidiary Guarantors);
(g)    any guarantee given to any relevant tax authority in respect of excise
taxes, export duties or other such taxes, charges, duties or imposts payable by
a member of the Group in the ordinary course of its business as conducted on
February 28, 2014; or
(h)    any indemnity given in the ordinary course of the documentation of an
acquisition or disposal transaction which is a Permitted Acquisition or
Permitted Disposal which indemnity is in a customary form and subject to
customary limitations.
“Permitted Holder” means (a) Time Warner and (b) partnerships, corporations,
limited liability companies or other entities which are controlled by Time
Warner.
“Permitted Investment” means an Investment by CME or any Subsidiary of CME in:
(a)    CME or other member of the Group;
(b)    transactions that constitute a Permitted Acquisition, Permitted Joint
Venture, Permitted Loan, or otherwise are permitted by Sections 5.10, 5.11 and
5.16;
(c)    Cash Equivalents;
(d)    receivables owing to CME or any Subsidiary created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided, however, that such trade terms may include such
concessionary trade terms as CME or any such Subsidiary deems reasonable under
the circumstances;
(e)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business not in excess of
$5,000,000 at any time outstanding;
(f)    Capital Stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to CME or any Subsidiary of
CME or in satisfaction of judgments or pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of a debtor;

19



--------------------------------------------------------------------------------


(g)    Investments made as a result of the receipt of non-cash consideration
from a disposal that was made pursuant to and in compliance with Section 5.14;
(h)    Investments in existence on February 28, 2014; and
(i)    Treasury Transactions which transactions or obligations are incurred in
compliance with Section 5.18.
“Permitted Loan” means:
(a)    any trade credit extended by any member of the Group to its customers on
normal commercial terms and in the ordinary course of its trading activities;
(b)    a loan made to a Joint Venture to the extent permitted under Section
5.11;
(c)    a loan or extension of credit by a member of the Group to another member
of the Group; and
(d)    any transaction that constitutes a Permitted Investment.
“Permitted Refinancing Indebtedness” means Financial Indebtedness that is
incurred to refinance, refund, replace, exchange or repay Financial Indebtedness
consisting of (x) all, but not less than all, outstanding Revolving Loans, and
either or both of the 2014 Third Party Loans or 2015 Third Party Loans, (y) a
portion at least equal to 50% of the outstanding 2016 Third Party Loans or (z)
following the occurrence of a Change of Control, any amount of any of the
outstanding 2014 Third Party Loans, 2015 Third Party Loans and/or 2016 Third
Party Loans, as well as any subsequent refinancing or refunding of all such
Financial Indebtedness; provided in every case, that
(a)    the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of such Financial
Indebtedness so refinanced or refunded except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such refinancing or
refunding and by an amount equal to any existing commitments unutilized
thereunder;
(b)     such refinancing or refunding has a final maturity date equal to or
later than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of (i)
all such Financial Indebtedness being refinanced or refunded and (ii) so long as
no Change of Control has occurred, each of the Revolving Loan Credit Agreement,
2014 Third Party Credit Agreement, 2015 Third Party Credit Agreement and 2016
Third Party Credit Agreement (determined in the case of both clauses (i) and
(ii) without giving effect to any amortization of or prepayment of such
Financial Indebtedness being refinanced or refunded prior to such date of
determination);
(c)     at the time the Permitted Refinancing Indebtedness is incurred, no
Default or Event of Default shall have occurred and be continuing;
(d)    the original obligors in respect of such Financial Indebtedness being
refinanced or refunded remain the only obligors thereon;
(e)    to the extent such Financial Indebtedness being refinanced or refunded is
secured by Security, such refinancing or refunding is not secured by any
Security on any property that did not secure such Financial Indebtedness being
refinanced or refunded;

20



--------------------------------------------------------------------------------


(f)    the terms and conditions (including, if applicable, as to Collateral but
excluding as to subordination, pricing, premiums and optional prepayment or
redemption provisions) of any such refinanced or refunded Financial Indebtedness
(taken as a whole) are not more restrictive with respect to CME and the
Subsidiaries, as reasonably determined by CME in good faith, than the terms and
conditions of this Agreement and such Financial Indebtedness being refinanced or
refunded;
(g)    CME must on or prior to any such refinancing or refunding, prepay or
refinance all, but not less than all, of the outstanding Revolving Loans and all
obligations under the Revolving Loan Credit Agreement, and terminate the
commitments thereunder;
(h)     CME or CME BV, as applicable, must on or prior to any such refinancing
or refunding pay CME Credit Guarantor all accrued premiums, expenses and fees,
including any Commitment Fee, Guarantee Fees or Guarantee Reimbursement Amounts
under this Agreement, accrued or incurred in connection with the 2014 Third
Party Credit Agreement, 2015 Third Party Credit Agreement or 2016 Third Party
Credit Agreement, as applicable, or portion thereof being refinanced; and
(i)    CME must comply with the requirements of the final paragraph of Section
5.18 concerning Time Warner’s right of first offer in respect of a Proposed
Refinancing.
“Permitted Security” means, in each case to the extent not arising over assets
that constitute Collateral and in any event subject to the last proviso of this
definition:
(a)    any lien arising by operation of law and in the ordinary course of
business and not as a result of any default or omission by any member of the
Group;
(b)    any Security or Quasi-Security arising under any netting, set-off or
cash-pooling arrangements (including the BMG Cash Pooling Arrangements) entered
into by any member of the Group in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of members of
the Group but only so long as such Security or Quasi-Security does not secure
Financial Indebtedness under such arrangements in an amount in excess of
$20,000,000 (or its equivalent in other currencies) at any one time;
(c)    any payment or close out netting or set-off arrangement pursuant to any
Treasury Transaction or foreign exchange transaction entered into by a member of
the Group which constitutes Permitted Financial Indebtedness, excluding any
Security or Quasi-Security under a credit support arrangement;
(d)    any Security or Quasi-Security over or affecting any asset acquired by a
member of the Group after the 2014 Effective Date if:
(i)    the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;
(ii)    the principal amount secured has not been increased in contemplation of
or since the acquisition of that asset by a member of the Group; and
(iii)    the Security or Quasi-Security is removed or discharged within six (6)
months of the date of acquisition of such asset;
(e)    any Security or Quasi-Security over or affecting any asset of any company
which becomes a member of the Group after the 2014 Effective Date, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group if:
(i)    the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

21



--------------------------------------------------------------------------------


(ii)    the principal amount secured has not increased in contemplation of or
since the acquisition of that company; and
(iii)    the Security or Quasi-Security is removed or discharged within six
months of that company becoming a member of the Group;
(f)    any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the Group in the ordinary course of
business and on the supplier’s standard or usual terms and not arising as a
result of any default or omission by any member of the Group;
(g)    any Quasi-Security arising as a result of a disposal which is a Permitted
Disposal or is permitted under Section 5.14;
(h)    any Security or Quasi-Security arising as a consequence of any finance or
capital lease permitted pursuant to Section 5.18(b)(ii);
(i)    any Security granted (i) under the Security Documents and (ii) in respect
of the Term Loan Credit Agreement and Revolving Loan Credit Agreement;
(j)    any Security granted as of the 2014 Effective Date in respect of the 2017
PIK Notes;
(k)    any Security granted as of the Purchase Date (if any) in respect of the
2014 Third Party Loans, 2015 Third Party Loans or 2016 Third Party Loans;
(l)    any Security or Quasi-Security created pursuant to clauses 24 and 25 of
the general banking conditions (Algemene Bankvoorwaarden) in the Netherlands;
(m)    any Security securing Permitted Refinancing Indebtedness incurred to
refinance Financial Indebtedness that was previously so secured, provided that
any such Security is limited to all or part of the same property or assets (plus
improvements, replacement accessions, proceeds or dividends or distributions in
respect thereof) that secured (or, under the written arrangements under which
the original Security arose, could secure) the Financial Indebtedness being
refinanced or is in respect of property that is Permitted Security hereunder; or
(n)    any Security not falling under any of the foregoing paragraphs securing
indebtedness the outstanding principal amount of which (when aggregated with the
outstanding principal amount of any other Financial Indebtedness which has the
benefit of a Security given by any member of the Group other than any permitted
under paragraphs (a) to (m) above) does not exceed $10,000,000 (or its
equivalent in other currencies);
provided that, notwithstanding anything to the contrary contained in paragraphs
(a) to (n) above, paragraphs (d), (e), (i), (j) and (k) above shall not
constitute a Permitted Security with respect to CET 21 and any of its
Subsidiaries to the extent any of the above secures directly or indirectly any
Financial Indebtedness.
“Permitted Share Issue” means an issue of shares by a member of the Group (other
than CME) to its direct or indirect Holding Company (other than any Holding
Company of CME), or the conversion of Preferred Stock to common equity, where
(if the existing shares of the relevant member of the Group are the subject of
the Security Documents) the newly-issued shares also become subject to the
Security Documents on the same terms.

22



--------------------------------------------------------------------------------


“Permitted Transaction” means: (a) any disposal required, Financial Indebtedness
incurred, guarantee or Security or Quasi-Security given, or other transaction
arising, under the Reimbursement Documents; (b) the solvent liquidation or
reorganisation of any member of the Group which is not a Reimbursement Party so
long as any payments or assets distributed as a result of such liquidation or
reorganisation are distributed to other members of the Group; (c) the solvent
amalgamation, demerger, merger, consolidation, corporate reconstruction or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise) as between one member of the Group and other member of the Group and
in the case of any such transaction involving a Reimbursement Party where such
Reimbursement Party remains as the surviving entity; and (d) transactions (other
than (i) any sale, lease, license, transfer or other disposal and (ii) the
granting or creation of Security or the incurring or permitting to subsist of
Financial Indebtedness) conducted in the ordinary course of business on arm’s
length terms.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PIK Election” has the meaning assigned to such term in Section 2.03(f).
“Pledge Agreements” means the Curaçao Pledge Agreement and Dutch Pledge
Agreement.
“Preferred Stock,” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.
“Process Agent” has the meaning assigned to such term in Section 7.08(d).
“Proposed Refinancing” has the meaning assigned to such term in Section 5.18.
“Purchase Date” means, as the context requires, the date that any or all of the
2014 Third Party Loans Purchase Price, 2015 Third Party Loans Purchase Price
and/or 2016 Third Party Loans Purchase Price is paid by the CME Credit
Guarantor.
“Purchase Price” means the 2014 Third Party Loans Purchase Price, 2015 Third
Party Loans Purchase Price and/or 2016 Third Party Loans Purchase Price.
“Quarter Date” means each of March 31, June 30, September 30 and December 31.
“Quarterly Financial Statements” means the financial statements delivered
pursuant to Section 5.01(a)(ii).
“Quasi-Security” has the meaning assigned to such term in Section 5.13.
“Reimbursement Documents” means this Agreement, 2016 CME BV Fee Letter, the
Guarantee, the Security Documents, the Commitment Letter and all other
agreements, notes, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith.
“Reimbursement Parties” means CME, CME BV and the Subsidiary Guarantors.
“Reinvestment Prepayment Date” means the date that is 360 days after the receipt
of proceeds from the applicable asset disposition or the receipt of Net
Insurance/Condemnation Proceeds, as applicable.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

23



--------------------------------------------------------------------------------


“Relevant Jurisdiction” means, in relation to CME or any other member of the
Group:
(a)    its jurisdiction of incorporation;
(b)    any jurisdiction where it conducts a substantive part of its business;
and
(c)    the jurisdiction whose laws govern the perfection of any of the Security
granted under the Security Documents entered into by it.
“Relevant Period” means each period of twelve (12) months ending on or about the
last day of the Financial Year and each period of twelve (12) months ending on
or about the last day of each Accounting Quarter.
“Responsible Officer” means a Chief Executive Officer, Chief Financial Officer,
Deputy Chief Financial Officer, Treasurer or Managing Director of CME or CME BV,
as applicable.
“Restricted Investment” means any Investment other than a Permitted Investment.
“Restricted Payment” has the meaning assigned to such term in Section 5.22.
“Revolving Loans” means the revolving loans to CME outstanding under the
Revolving Loan Credit Agreement.
“Revolving Loan Credit Agreement” means that certain Amended and Restated
Revolving Loan Facility Credit Agreement, dated as of May 2, 2014, as amended
and restated as of November 14, 2014 and as further amended and restated as of
February 19, 2016, among CME, Time Warner and the other lenders party thereto
from time to time and Time Warner, as administrative agent.
“S&P” means Standard & Poor’s Rating Services or its successor.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Scheduled Prepayment Date” has the meaning assigned to such term in Section
5.24.
“SEC” means the U.S. Securities and Exchange Commission.
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
“Security Documents” means the Pledge Agreements and the Amended Intercreditor
Agreement.
“Significant Subsidiary” means any Subsidiary of CME that would be a
“significant subsidiary” as defined in Article 1, Rule 1‑02 of Regulation S‑X
(as in effect on February 28, 2014) promulgated by the SEC. Notwithstanding the
foregoing, CME BV shall be included as a Significant Subsidiary of CME.

24



--------------------------------------------------------------------------------


“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Specified Time Warner Credit Event” means the occurrence of an “event of
default” as defined under any of clauses (c) through (l), clause m(i) and clause
(n) of Article VII of the 2014 Third Party Credit Agreement, 2015 Third Party
Credit Agreement or 2016 Third Party Credit Agreement, in each case which event
of default was solely due to any condition, action or failure to act by CME
Credit Guarantor and not due, in whole or in part, to any condition, action or
failure to act by CME or the CME BV, as applicable.
“Subordinated Obligations” means any Financial Indebtedness of CME or any
Subsidiary Guarantor (whether outstanding on February 28, 2014 or thereafter
incurred) which is subordinate or junior in right of payment to obligations
under this Agreement pursuant to a written agreement.
“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(i) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all such ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the board of directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (iii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iv) any other
Person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of CME.
“Subsidiary Guarantors” means CME BV, CME NV and any other Subsidiary of CME
that becomes a Subsidiary Guarantor pursuant to Section 5.23.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority of any type whatsoever, including any interest, additions to tax or
penalties applicable thereto.
“TBS” means Turner Broadcasting System, Inc. a Georgia corporation.
“Term Loans” means the term loans made to CME under the Term Loan Credit
Agreement.
“Term Loan Credit Agreement” means that certain Amended and Restated Term Loan
Facility Credit Agreement, dated as of February 28, 2014, as amended and
restated as of November 14, 2014, among CME, Time Warner and the other lenders
party thereto from time to time and Time Warner, as the administrative agent.
“Time Warner” means Time Warner Inc., a Delaware corporation.
“Time Warner Subsidiary Guarantors” means each of Historic TW, TBS and HBO as a
Guarantor under, and as defined in, a CME Credit Guarantee.

25



--------------------------------------------------------------------------------


“Total Purchase Price” means the consideration (including associated costs and
expenses) for a an acquisition and any Financial Indebtedness or other assumed
actual or contingent liability, in each case remaining in the acquired company
(or any such business) at the date of acquisition.
“Trade Instruments” means any performance bonds, advance payment bonds or
documentary letters of credit issued in respect of the obligations of any member
of the Group arising in the ordinary course of trading of that member of the
Group.
“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price but not for speculative purposes.
“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the Euro in one or more member
states.
“U.S.” means the United States of America.
“USA Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.

26



--------------------------------------------------------------------------------


Section 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) except as provided in this Agreement,
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and, unless the context requires otherwise,
shall include without limitation (x) any applicable foreign statute, law
(including any rules or regulations promulgated under any such statute or law),
regulation, treaty, rule, official directive, request or guideline of any
foreign national, state, local, municipal, or other governmental, fiscal,
monetary or regulatory body, agency, department or regulatory, self‑regulatory
or other authority or organization, whether or not having the force of law (but
if not having the force of law, one which applies generally to the class or
category of institutions of which CME Credit Guarantor forms a part and
compliance with which is in accordance with the general practice of those
financial institutions) and (y) any applicable decision of any competent court
or other judicial body, (f) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (g) as used herein, the obligation of any Reimbursement Party
under this Agreement or any other Reimbursement Document in respect of interest
accruing under this Agreement or the other Reimbursement Documents shall be
deemed to include without limitation any interest accruing during the pendency
of, or after the filing of any petition in respect of, any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowable or allowed in such proceeding and (h) all currency amounts shall be to
Dollars, except with respect to Section 5.15(a). For the avoidance of doubt, for
all purposes under this Agreement (including computing Consolidated Net Leverage
and Consolidated Total Leverage), the amount of the 2017 PIK Notes and the Term
Loans outstanding shall be equal to the aggregate principal amount of such 2017
PIK Notes or Term Loans outstanding at any such time including the amounts of
interest or accrued fees added to such principal amount (in each case as a
result of PIK elections in respect of payment of interest thereon), without
giving effect to the tax treatment or accounting standards used in respect
thereof (including any discount thereto). On the 2016 Effective Date, neither
the 2016 Refinancing Hedge nor the 2016 Refinancing Hedge Guarantee exists and
references thereto shall be applicable only if and when either such agreement is
executed and effective.
Section 1.03    Resolution of Drafting Ambiguities. Each Reimbursement Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Reimbursement Documents to which it is a
party, that it and its counsel reviewed and participated in the preparation and
negotiation hereof and thereof and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation hereof or thereof.
Section 1.04    Fluctuations in the Exchange Rate of Currencies. When
determining a Group member’s capacity to incur additional Financial
Indebtedness, investments or any other obligations or amounts that are limited
by a threshold basket under Article V, the Dollar equivalent of all outstanding
and additional obligations or amounts that are denominated in foreign currencies
shall be calculated at the exchange rate publicly reported by Bloomberg (or such
other sources as CME Credit Guarantor may agree) as of the date of such
incurrence for the purpose of testing compliance with such threshold basket. 
Notwithstanding the foregoing, the maximum amount of Financial Indebtedness,
investments and any other obligations or amounts that a Group member has
incurred under Article V shall not be deemed to be exceeded for the purpose of
determining the existence of a Default or Event of Default solely as a result of
fluctuations in the exchange rate of currencies after the date of such
incurrence.

27



--------------------------------------------------------------------------------


ARTICLE II
REIMBURSEMENT AND FEES
Section 2.01    Reimbursement.
(a)    Reimbursement Generally. Subject to paragraphs (b) and (c) below, CME
shall reimburse CME Credit Guarantor, on CME Credit Guarantor’s own behalf and
on behalf of the Time Warner Subsidiary Guarantors, for the amount (each such
amount, a “Guarantee Reimbursement Amount”), without duplication, of any payment
(the date of each such payment, a “Payment Date”) by CME Credit Guarantor or the
Time Warner Subsidiary Guarantors (i) under any CME Credit Guarantee, (ii) of
any Purchase Price, (iii) on behalf of CME under the 2014 Third Party Credit
Agreement or 2015 Third Party Credit Agreement, and (iv) on behalf of CME BV
under the 2016 Third Party Credit Agreement.  The Guarantee Reimbursement Amount
shall include any taxes, fees, charges or other costs reasonably incurred by CME
Credit Guarantor or the Time Warner Subsidiary Guarantors, as applicable, in
connection with such payment. CME Credit Guarantor shall promptly notify CME of
the Guarantee Reimbursement Amount and Payment Date, and CME shall reimburse CME
Credit Guarantor in immediately available funds in Dollars no later than 1:00
p.m. New York City time (i) on the Business Day CME Credit Guarantor provides
such notice if CME Credit Guarantor provides such notice by 10:00 a.m. Prague
time or (ii) on the next Business Day following the day CME Credit Guarantor
provides such notice if CME Credit Guarantor provides such notice after 10:00
a.m. Prague time; provided that the failure of CME Credit Guarantor to so notify
CME, and any delay in so notifying CME, shall not relieve, limit or otherwise
affect any obligation of CME under this Agreement or any related document.
(b)    Reimbursement Upon Specified Time Warner Credit Event.  Notwithstanding
paragraph (a) above and subject to paragraph (d) below, if a Guarantee
Reimbursement Amount otherwise contemplated by paragraph (a) above is the result
of a Specified Time Warner Credit Event and any or all of CME Credit Guarantor
and the Time Warner Subsidiary Guarantors have paid all or part of such
Guarantee Reimbursement Amount:
(i)    except to the extent that any cash amount is otherwise due and payable to
CME Credit Guarantor under this Agreement, any amounts paid by CME and/or CME BV
with respect to a CME Guarantee as a result of enforcement thereof shall be
promptly refunded or otherwise paid over by CME Credit Guarantor to CME and/or
CME BV, as applicable, without limiting the liability of CME for the
corresponding Guarantee Reimbursement Amount payable hereunder; and
(ii)    the reimbursement obligation of CME in respect of such Guarantee
Reimbursement Amount will not include any taxes, fees, charges or other costs
incurred by CME Credit Guarantor or the Time Warner Subsidiary Guarantors in
connection with such Guarantee Reimbursement Amount; and
(iii)    the reimbursement obligation of CME in respect of such Guarantee
Reimbursement Amount will be payable to CME Credit Guarantor only in the same
amounts, and on the same schedule, terms and conditions, as if such Guarantee
Reimbursement Amount were the 2014 Third Party Loans, 2015 Third Party Loans or
2016 Third Party Loans, as applicable; provided that if any payment is made with
respect to (x) the 2014 Refinancing Hedge Guarantee, then such reimbursement
should be paid to CME Credit Guarantor no later than November 1, 2017 or
November 1, 2018, as applicable, (y) the 2015 Refinancing Hedge Guarantee, then
such reimbursement should be paid to CME Credit Guarantor no later than November
1, 2019 or (z) the 2016 Refinancing Hedge Guarantee, then such reimbursement
should be paid to CME Credit Guarantor no later than February 19, 2021.

28



--------------------------------------------------------------------------------


(c)    Transfer of Loan. Upon payment in full of all Guarantee Reimbursement
Amounts and the termination of all CME Credit Guarantees, CME Credit Guarantor
shall, without recourse or warranty of any kind and for no consideration,
transfer (i) to CME, all rights, title and interest in the 2014 Third Party
Credit Agreement and/or 2015 Third Party Credit Agreement acquired pursuant to
CME Credit Guarantor’s or one of its Affiliates’ (x) purchase of the 2014 Third
Party Credit Agreement and/or 2015 Third Party Credit Agreement or (y) payment
under any applicable CME Credit Guarantee and/or (ii) to CME BV, all rights,
title and interest in the 2016 Third Party Credit Agreement acquired pursuant to
CME Credit Guarantor’s or one of its Affiliates’ (x) purchase of the 2016 Third
Party Credit Agreement or (y) payment under any applicable CME Credit Guarantee.
(d)    Reimbursement Upon CME Events of Default. Notwithstanding anything above
to the contrary, if an Event of Default due to any condition, any action or
failure to act by CME or CME BV occurs and is continuing under this Agreement,
the 2014 Third Party Credit Agreement, 2015 Third Party Credit Agreement or 2016
Third Party Credit Agreement, paragraph (b) above shall not apply and any
Guarantee Reimbursement Amounts not reimbursed by CME to CME Credit Guarantor by
reason of paragraph (b) shall immediately become due and payable pursuant to
paragraph (a).
Section 2.02    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of CME or CME BV to CME Credit Guarantor shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes. If CME or CME
BV shall be required to deduct any Indemnified Taxes from or in respect of any
sum payable hereunder, if any, to CME Credit Guarantor, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.02) CME Credit Guarantor receives an amount equal to the sum it
would have received had no such deductions for Indemnified Taxes been made,
(ii) CME or CME BV shall make such deductions for Indemnified Taxes and (iii)
CME or CME BV shall pay the full amount of Indemnified Taxes deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    Payment of Other Taxes by the Reimbursement Parties. Without limiting the
provisions of paragraph (a) above, CME or CME BV shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by CME. Without duplication of paragraphs (a) or (b)
above, CME shall indemnify CME Credit Guarantor, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.02) paid by CME Credit Guarantor and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to CME by CME Credit Guarantor shall be conclusive absent
manifest error.
Section 2.03    Fees. CME shall pay to CME Credit Guarantor the 2014 Refinancing
Guarantee Fee in respect of the 2014 Third Party Credit Agreement Guarantee and
2014 Refinancing Hedge Guarantee, the 2015 Refinancing Guarantee Fee in respect
of the 2015 Third Party Credit Agreement Guarantee and 2015 Refinancing Hedge
Guarantee and the Commitment Fee in respect of the Commitment Letter, each as
set out below. CME BV shall pay to CME Credit Guarantor the 2016 Refinancing
Guarantee Fee in connection with the 2016 Third Party Credit Agreement Guarantee
and 2016 Refinancing Hedge Guarantee, as set out below.

29



--------------------------------------------------------------------------------


(a)    2014 Refinancing Guarantee Fee. A guarantee fee (the “2014 Refinancing
Guarantee Fee”) payable by CME on each Fee Payment Date in an amount equal to
(i) a rate (the “2014 Refinancing Guarantee Fee Rate”) per annum (computed on
the basis of the actual number of days elapsed over a year of 360 days) equal to
(x) 8.5% (subject to increase pursuant to paragraph (d) below following a Change
of Control) minus (y) the rate of interest paid by CME to the lenders under the
2014 Third Party Credit Agreement based on EURIBOR set in the 2014 Refinancing
Hedge, multiplied by (ii) the average daily principal amount of the 2014 Third
Party Loans outstanding during such period (with the Dollar amount of such loans
determined using the average of the daily spot conversion rates calculated over
the course of such period). The 2014 Refinancing Guarantee Fee will accrue from
the funding date of the 2014 Third Party Loans (and if CME makes a PIK Election
in respect thereof, compound) on each Fee Payment Date thereafter in Dollars and
be payable by CME to CME Credit Guarantor, at the election of CME, in cash or in
kind on each Fee Payment Date and be due and payable in cash upon the maturity
date (whether at stated maturity, acceleration or otherwise) of the 2014 Third
Party Loans.  Once accrued and compounded, the 2014 Refinancing Guarantee Fee
(and all amounts subsequently accrued and compounded in respect thereof) will
bear interest at a rate per annum equal to the 2014 Refinancing Guarantee Fee
Rate (computed on the basis of the actual number of days elapsed over a year of
360 days), which interest will also accrue (and, if CME makes a PIK Election in
respect thereof, compound) on each Fee Payment Date and be payable in Dollars to
CME Credit Guarantor, at the election of CME, in cash or in kind on each Fee
Payment Date and be due and payable in cash upon the maturity date (whether at
stated maturity, acceleration or otherwise) of the 2014 Third Party Loans.
(b)    2015 Refinancing Guarantee Fee. A guarantee fee (the “2015 Refinancing
Guarantee Fee”) payable by CME on each Fee Payment Date in Dollars in an amount
equal to (i) a rate (the “2015 Refinancing Guarantee Fee Rate”) per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to (x) 8.5% minus (y) the rate of interest paid by CME to the
lenders under the 2015 Third Party Credit Agreement based on EURIBOR set in the
2015 Refinancing Hedge, multiplied by (ii) the average daily principal amount of
the 2015 Third Party Loans outstanding during such period (with the Dollar
amount of such loans determined using the average of the daily spot conversion
rates calculated over the course of such period). The 2015 Refinancing Guarantee
Fee will accrue from the funding date of the 2015 Third Party Loans (and, if CME
makes a PIK Election in respect thereof, compound) on each Fee Payment Date
thereafter in Dollars and be paid by CME to CME Credit Guarantor, at the
election of CME, in cash or in kind on each Fee Payment Date and be due and
payable in cash upon the maturity date (whether at stated maturity, acceleration
or otherwise) of the 2015 Third Party Loans.  Once accrued and compounded, the
2015 Refinancing Guarantee Fee (and all amounts subsequently accrued and
compounded in respect thereof) will bear interest at a rate per annum equal to
the 2015 Refinancing Guarantee Fee Rate (computed on the basis of the actual
number of days elapsed over a year of 360 days), which interest will also accrue
(and, if CME makes a PIK Election in respect thereof, compound) on each Fee
Payment Date and be payable in Dollars to CME Credit Guarantor, at the election
of CME, in cash or in kind on each Fee Payment Date and be due and payable in
cash upon the maturity date (whether at stated maturity, acceleration or
otherwise) of the 2015 Third Party Loans.
(c)    2016 Refinancing Guarantee Fee. A guarantee fee (the “2016 Refinancing
Guarantee Fee” and such fee, the 2014 Refinancing Guarantee Fee and the 2015
Refinancing Guarantee Fee, individually and collectively, herein called the
“Guarantee Fee”) payable by CME BV on each Fee Payment Date in Dollars in an
amount equal to (i) a rate (the “2016 Refinancing Guarantee Fee Rate”) per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to (x) the applicable 2016 Total Rate (subject to increase pursuant
to paragraph (d) below following a Change of Control) minus (y) the rate of
interest paid by CME BV to the lenders under the 2016 Third Party Credit
Agreement based on EURIBOR set in the 2016 Refinancing Hedge, multiplied by (ii)
the average daily principal amount of the 2016 Third Party Loans outstanding
during such period (with the Dollar amount of such loans determined using the
average of the daily spot conversion rates calculated over the course of such
period). The 2016 Refinancing Guarantee Fee will accrue from the funding date of
the 2016 Third Party Loans (and if CME BV makes a PIK Election in respect
thereof, compound) on each Fee Payment Date thereafter in Dollars and be payable
by CME BV to CME Credit Guarantor on each Fee Payment Date as set forth in
paragraphs (c)(i) and (c)(ii) below and be due and payable in cash upon the
maturity date (whether at stated maturity, acceleration or otherwise) of the
2016 Third Party Loans. On each Fee Payment Date, the 2016 Refinancing Guarantee
Fee will be paid by CME BV to CME Credit Guarantor in cash (the “2016
Refinancing Cash Fee Portion”) and, at CME BV’s election, in cash or in kind
(the “2016 Refinancing PIK Fee Portion”) as follows:

30



--------------------------------------------------------------------------------


(i)    the 2016 Refinancing Cash Fee Portion will be calculated as the amount
equal to (i) a rate (the “2016 Refinancing Cash Fee Rate”) per annum (computed
on the basis of the actual number of days elapsed over a year of 360 days) equal
to (x) the 2016 Cash Rate (subject to increase pursuant to paragraph (d) below
following a Change of Control) minus (y) the rate of interest paid by CME BV to
the lenders under the 2016 Third Party Credit Agreement based on EURIBOR set in
the 2016 Refinancing Hedge, multiplied by (ii) the average daily principal
amount of the 2016 Third Party Loans outstanding during such period (with the
Dollar amount of such loans determined using the average of the daily spot
conversion rates calculated over the course of such period); and
(ii)    the 2016 Refinancing PIK Fee Portion will be calculated as the amount
equal to (i) the applicable 2016 Refinancing PIK Fee Rate (subject to increase
pursuant to paragraph (d) below following a Change of Control), multiplied by
(ii) the average daily principal amount of the 2016 Third Party Loans
outstanding during such period (with the Dollar amount of such loans determined
using the average of the daily spot conversion rates calculated over the course
of such period). The 2016 Refinancing PIK Fee Portion accrued to a Fee Payment
Date will, if CME makes a PIK Election, compound on such Fee Payment Date. Once
accrued and compounded, the 2016 Refinancing PIK Fee Portion (and all amounts
subsequently accrued and compounded in respect thereof) will bear interest at a
rate per annum equal to the 2016 Refinancing Guarantee Fee Rate (computed on the
basis of the actual number of days elapsed over a year of 360 days), which
interest will also accrue (and, if paid in kind, compound) on each Fee Payment
Date and be paid in Dollars by CME BV to CME Credit Guarantor on each Fee
Payment Date (x) in cash in an amount equal to the 2016 Refinancing Cash Fee
Rate, multiplied by the average daily amount of all accrued and compounded 2016
Refinancing PIK Fee Portions to date outstanding during such period and (y) at
the election of CME BV, in cash or in kind at the applicable 2016 Refinancing
PIK Fee Rate, multiplied by the average daily amount of all accrued and
compounded 2016 Refinancing PIK Fee Portions to date outstanding during such
period, and be due and payable in cash upon the maturity date (whether at stated
maturity, acceleration or otherwise) of the 2016 Third Party Loan.
(d)    Guarantee Fee Increases upon Change of Control. Beginning with the date
that is 180 days following a Change of Control, (i) the 2014 Refinancing
Guarantee Fee Rate shall be increased to a rate per annum (computed on the basis
of the actual number of days elapsed over a year of 360 days) equal to (x) 11.0%
minus (y) the rate of interest paid by CME to the lenders under the 2014 Third
Party Credit Agreement based on EURIBOR set in the 2014 Refinancing Hedge and
(ii) the 2016 Refinancing Guarantee Fee Rate shall be increased to a Total Rate
per annum (computed on the basis of the actual number of days elapsed over a
year of 360 days) equal to 13.0% (with the corresponding (x) 2016 Refinancing
Cash Fee Rate increasing to a rate per annum equal to 7.0% minus the rate of
interest paid by CME BV to the lenders under the 2016 Third Party Credit
Agreement based on EURIBOR set in the 2016 Refinancing Hedge and (y) the 2016
Refinancing PIK Fee Rate increasing to 6.0%), which shall not subsequently vary
based on changes in Consolidated Net Leverage.
(e)    Commitment Fee. A commitment fee (the “Commitment Fee”) equal to
$9,136,190.00 was fully earned by CME Credit Guarantor on November 14, 2014, and
is payable by CME to CME Credit Guarantor no later than the maturity date
(whether at stated maturity, acceleration or otherwise) of the 2015 Third Party
Loan (the “Due Date”).  Any unpaid Commitment Fee will bear interest from the
funding date of the 2015 Third Party Loans at the rate of 8.5% per annum
(computed on the basis of the actual number of days elapsed over a year of 365
days), which interest will accrue (and, if CME makes a PIK election in respect
thereof, compound) on each Fee Payment Date (beginning with the first Fee
Payment Date occurring after the funding date of the 2015 Third Party Loans) and
be payable in Dollars to CME Credit Guarantor, at the election of CME, in cash
or in kind on each Fee Payment Date and be due and payable in cash upon the Due
Date.

31



--------------------------------------------------------------------------------


(f)    Cash Election/PIK Election. Subject to the minimum cash requirement in
respect of the 2016 Refinancing Cash Fee Portion in paragraph (c) above and the
limitations set forth in the last sentence of this paragraph (f), CME or CME BV,
as applicable, may elect (an “Election”) (i) with respect to a payment on any
Fee Payment Date of (x) the then accrued and unpaid amount of the 2014
Refinancing Guarantee Fee or the 2015 Refinancing Guarantee Fee and any interest
thereon or of the Commitment Fee and any interest thereon or (y) the then
accrued and unpaid amount of the 2016 Refinancing PIK Fee Portion of the 2016
Refinancing Guarantee Fee, in each case since the last Fee Payment Date (or, if
none, the applicable Effective Date), to pay all such amounts fully in cash (a
“Cash Election”) or (ii) with respect to any such amount, pay all such amounts
by adding all such amounts on the Fee Payment Date to the accrued and unpaid
Guarantee Fee (a “PIK Election”). CME or CME BV shall make an Election with
respect to each Fee Payment Date by providing notice to CME Credit Guarantor at
least three (3) Business Days prior to the Fee Payment Date, with such Election
to specify the aggregate amount and whether CME or CME BV is making a Cash
Election or PIK Election with respect to such amount.  If an Election is not
made by CME or CME BV, as applicable, in a timely fashion or at all with respect
to the method of payment of such amount, a PIK Election shall be deemed to have
been made for (x) the full amount of such payment in the case of the 2014
Refinancing Guarantee Fee, the 2015 Refinancing Guarantee Fee and Commitment Fee
and (y) the amount of the 2016 Refinancing PIK Fee Portion in the case of the
2016 Refinancing Guarantee Fee. Notwithstanding anything to the contrary in this
Section 2.03, upon the occurrence and during the continuance of an Event of
Default (other than by reason of a Specified Time Warner Credit Event), no PIK
Election may be made.
Section 2.04    Payments Generally
(a)    CME shall pay to CME Credit Guarantor, on demand, all costs as more
specifically set forth in Section 7.03.
(b)    CME and CME BV shall each make each payment required to be made by it
hereunder (whether of a Guarantee Reimbursement Amount payable pursuant to
Section 2.01, the payment of the Guarantee Fees and Commitment Fee or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set‑off or counterclaim, in accordance with account
instructions as provided to by CME Credit Guarantor from time to time. Any
amounts received after such time on any date may, in the discretion of CME
Credit Guarantor, be deemed to have been received on the following Business Day
for purposes of calculating interest thereon. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the following Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. If
CME Credit Guarantor receives any payments hereunder received by it for the
account of any Time Warner Subsidiary Guarantor, CME Credit Guarantor may retain
or distribute such payment in such manner as it determines in its sole
discretion. All payments under this Agreement shall be made in Dollars, provided
that if there is any payment made by CME Credit Guarantor or the Time Warner
Subsidiary Guarantors in Euros, then the Dollar amount of the corresponding
Guarantee Reimbursement Amount shall be determined using the daily spot
conversion rate calculated as of 11:00 a.m., New York City time, on the date
such payment was made by CME Credit Guarantor or the Time Warner Subsidiary
Guarantors.
(c)    Upon the occurrence and during the continuance of any Event of Default,
if any amount payable by CME or CME BV hereunder (whether of reimbursement
obligations under Section 2.01, Guarantee Fees and Commitment Fee under Section
2.03 or other amounts payable hereunder) is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum (computed on the
basis of actual number of days elapsed over a year of 365 (or 366 in a leap
year) equal to (x) 2.0% over the Guarantee Fee then applicable for the CME
Credit Guarantee covering the underlying CME financing (2014 Third Party Credit
Agreement and 2014 Refinancing Hedge, 2015 Third Party Credit Agreement and 2015
Refinancing Hedge and/or 2016 Third Party Credit Agreement and 2016 Refinancing
Hedge) to which the reimbursement obligation under Section 2.01 is related, (y)
2.0% plus the rate then applicable to the amount due in the case of fees payable
under Section 2.03 and (z) 10.5% in the case of other amounts; provided that any
interest accrued pursuant to this paragraph (c) shall be payable on demand.

32



--------------------------------------------------------------------------------


(d)    For the avoidance of doubt, each of CME and CME BV may pay any amount
accrued pursuant to a PIK Election at any time by providing notice to CME Credit
Guarantor at least three (3) Business Days prior to such date of payment and
complying with paragraph (b) above.
Section 2.05    Obligation Absolute. To the fullest extent permitted by
applicable law, the obligations (including the Obligations and the reimbursement
obligations under Section 2.01) of CME under this Agreement shall be absolute,
unconditional and irrevocable, and shall be paid or performed strictly in
accordance with the terms of this Agreement under any and all circumstances,
including, without limitation, the following circumstances:
(a)    any lack of validity or enforceability of any CME Credit Guarantee;
(b)    any amendment or waiver of or any consent to depart from the terms of the
2014 Third Party Credit Agreement, 2015 Third Party Credit Agreement, 2016 Third
Party Credit Agreement or any CME Credit Guarantee;
(c)    any demand made under any CME Credit Guarantee proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or
(d)    any other circumstances or happening whatsoever, whether or not similar
to any of the foregoing.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
CME represents and warrants (as to itself and as to each other Reimbursement
Party or Subsidiary, as applicable) to CME Credit Guarantor that on the 2016
Effective Date:
Section 3.01    Organization; Powers; Authorization; Enforceability. Each
Reimbursement Party (a) is validly existing and (if applicable) in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to carry on its business as now conducted and (c) is
qualified to do business in, and (if applicable) is in good standing in, every
jurisdiction where such qualification is required, except in the case of (b) and
(c) to the extent that failure to do so would not reasonably be expected to have
a Material Adverse Effect. The 2016 Transactions are within each Reimbursement
Party’s powers and have been duly authorized by all necessary corporate and, if
required, shareholder action. This Agreement has been duly executed and
delivered by CME, CME BV and constitutes, and each other Reimbursement Document
when executed and delivered by the Reimbursement Parties party thereto will
constitute, a legal, valid and binding obligation of CME, CME BV or such
Reimbursement Party, as applicable, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity and (iii) implied covenants
of good faith and fair dealing.
Section 3.02    Approvals; No Conflicts. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other third party is required for the due execution, delivery and performance by
each Reimbursement Party of any Reimbursement Document to which it is a party,
or the consummation of the 2016 Transactions, except such as have been obtained
or made and are in full force and effect. The execution, delivery and
performance by each of the Reimbursement Parties of the Reimbursement Documents
to which it is a party and the consummation of the transactions contemplated
thereby (a) do not contravene (i) such Reimbursement Party’s organizational
documents or (ii) any law applicable to such Reimbursement Party, in any
material respect, or (b) will not violate or result in a default or require any
consent or approval under any material indenture, agreement or other instrument
binding upon such Reimbursement Party or its property or Subsidiaries
(including, for the avoidance of doubt, the 2017 PIK Notes Indenture, Term Loan
Credit Agreement, Revolving Loan Credit Agreement, 2014 Third Party Credit
Agreement, 2015 Third Party Credit Agreement or 2016 Third Party Credit
Agreement, as applicable), or give rise to a right thereunder to require any
payment to be made by CME or CME BV.

33



--------------------------------------------------------------------------------


Section 3.03    Financial Condition; No Material Adverse Change.
(a)    The audited consolidated balance sheet and statements of operations,
stockholders equity and cash flows (including the notes thereto) of CME as of
and for the fiscal year ended December 31, 2014, reported on by Deloitte LLP,
independent public accountants, copies of which have heretofore been furnished
to CME Credit Guarantor, when combined with all public filings with the SEC by
any Reimbursement Party since December 31, 2014 and prior to the 2016 Effective
Date, present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of CME, as of such date and
for such period, in accordance with GAAP.
(b)    The unaudited consolidated balance sheet and statements of operations,
stockholders equity and cash flows of CME as of and for the nine-month period
ended September 30, 2015, copies of which have heretofore been furnished to CME
Credit Guarantor, when combined with all public filings with the SEC by any
Reimbursement Party since September 30, 2015, and prior to the 2016 Effective
Date, present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of CME, as of such date and
for such period, in accordance with GAAP, subject to normal year-end adjustments
and the absence of footnotes.
(c)    Except as disclosed by CME (i) in writing to Time Warner or (ii) in any
document filed with or furnished to the SEC, in each case prior to the 2016
Effective Date, since December 31, 2014, through the applicable date of
determination, there have not been events, changes, circumstances or occurrences
that, when taken as a whole, have had a Material Adverse Effect during the
applicable period taken as a whole or would reasonably be expected to result in
a Material Adverse Effect.
Section 3.04    Litigation and Environmental Matters.
(a)    Except as disclosed by CME (i) in writing to Time Warner or (ii) in any
document filed with or furnished to the SEC, in each case prior to the 2016
Effective Date, there are no actions, suits, investigations or proceedings at
law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending against, or to the knowledge of CME threatened in
writing against, CME or any of its Subsidiaries or any business, property or
rights of any such person (i) that involve any Reimbursement Document or the
2016 Transactions or (ii) that, if adversely determined, would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(b)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (x) neither CME nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability or (iii) has received notice of any claim
with respect to any Environmental Liability and (y) CME has no knowledge of any
basis for any Environmental Liability on the part of any of its Subsidiaries.
Section 3.05    Solvency. Immediately after giving effect to the 2016
Transactions on the 2016 Effective Date, CME will be, together with its
consolidated Subsidiaries, Solvent.
Section 3.06    Margin Securities. Neither CME nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System of the United States of America), and no part of the proceeds of
the 2016 Third Party Loans will be used to purchase or carry any margin stock in
violation of said Regulations T, U or X or to extend credit to others for the
purpose of purchasing or carrying margin stock in violation of said
Regulations T, U or X.
Section 3.07    Pari Passu Ranking. CME’s and CME BV’s payment obligations under
this Agreement or any other Reimbursement Party’s payment obligations under any
Guarantee rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors, except for obligations mandatorily preferred by
law applying to companies generally.

34



--------------------------------------------------------------------------------


Section 3.08    Filing or Stamp Tax. Under the law of CME's and each other
Reimbursement Party's jurisdiction of incorporation, other than with respect to
Curaçao, it is not necessary that the Reimbursement Documents be filed, recorded
or enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to the
Reimbursement Documents or the transactions contemplated by the Reimbursement
Documents (including the 2016 Transactions). As of the 2016 Effective Date, each
stamp, registration or similar tax that would be required under the laws of
Curaçao to be paid by any Reimbursement Party in connection with the execution
of the Reimbursement Documents as of the 2016 Effective Date is referenced on
Schedule 3.08.
Section 3.09    Properties. CME and each of its Subsidiaries have good title to,
or valid leasehold interests in, all of their respective real and personal
property, except for defects in title or interests that would not reasonably be
expected to result in a Material Adverse Effect.
Section 3.10    Compliance with Laws and Agreements. CME and each of its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Event of Default has
occurred and is continuing.
Section 3.11    Taxes. CME and each of its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it or as
part of the consolidated group of which it is a member, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which CME
or such Subsidiary, as applicable, has set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
Section 3.12    Disclosure. All information heretofore or contemporaneously
furnished by or on behalf of CME or any of its Subsidiaries (including all
information contained in the Reimbursement Documents and the annexes, schedules
and other attachments to the Reimbursement Documents, but not including any
projected financial statements), when taken together with the reports and other
filings with the SEC made under the Exchange Act by any Reimbursement Party
since September 30, 2015, is, and all other such information hereafter
furnished, including all information contained in any of the Reimbursement
Documents, including any annexes or schedules thereto, by or on behalf of CME or
any of its Subsidiaries to or on behalf of any lender party to the 2014 Third
Party Credit Agreement, 2015 Third Party Credit Agreement or 2016 Third Party
Credit Agreement, as applicable, or Time Warner will be (as of their respective
dates and the 2016 Effective Date), true and accurate in all material respects
and not incomplete by omitting to state a material fact necessary to make such
information not misleading at such time. There is no fact of which CME or CME BV
are each aware that has not been disclosed to Time Warner in writing pursuant to
the terms of this Agreement prior to the date hereof and which, singly or in the
aggregate with all such other facts of which CME or CME BV are each aware, would
reasonably be expected to result in a Material Adverse Effect. All statements of
fact and representation concerning the present business, operations and assets
of CME or any of its Subsidiaries, the Reimbursement Documents and the
transactions referred to therein are true and correct in all material respects.
The most recent Budget delivered to CME Credit Guarantor was prepared by
management of CME in good faith based upon assumptions and estimates that are
believed by management of CME to be reasonable at the time prepared and at the
time the related Budget was so delivered.
Section 3.13    Subsidiaries. CME has no Subsidiaries other than as set forth on
Schedule 3.13 hereto (as the same may be updated from time to time in writing
for Subsidiaries formed, acquired, disposed, dissolved or merged after the 2016
Effective Date in accordance with the terms of this Agreement). Except as
otherwise indicated on Schedule 3.13 hereto, CME owns (directly or indirectly)
all of the Capital Stock of each Subsidiary listed on Schedule 3.13 hereto.
Section 3.14    Insurance. All premiums due in respect of all insurance
maintained by CME and each other Reimbursement Party have been paid.

35



--------------------------------------------------------------------------------


Section 3.15    Anti-Terrorism Laws; Anti-Corruption Laws.
(a)    None of CME or any of its Subsidiaries has violated or is in violation of
Anti-Terrorism Laws.
(b)    CME has implemented and maintains in effect policies and procedures
designed to ensure compliance by CME, its Subsidiaries (including CME BV) and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions. CME, its Subsidiaries and their respective
officers and employees, and, to the knowledge of CME and CME BV, their
respective directors and agents, are each in compliance and will comply with
Anti- Corruption Laws and applicable Sanctions. None of (a) CME, any Subsidiary
or any of their respective directors, officers or employees, or (b) to the
knowledge of CME or CME BV, any agent of CME or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.
Section 3.16    Security Interest and Perfection. The Pledge Agreements are
effective to create in favor of CME Credit Guarantor, legal, valid and
enforceable Security on, and security interests in, the Collateral and when
giving effect to the Intercreditor Agreement, create a pari passu right in favor
of CME Credit Guarantor with respect to proceeds realized in respect of the
Collateral in favor of CME Credit Guarantor.
Section 3.17    Use of Proceeds. CME and CME BV shall use the proceeds of the
2016 Third Party Loans only in accordance with Section 5.03.
Section 3.18    Intellectual Property. CME and each other member of the Group
owns, or is licensed to use, all of the Intellectual Property owned or used by
such Person, except for those the failure to own or license which, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. No claim has been threatened, or asserted and is pending, by any
person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does any
member of the Group know of any valid basis for any such claim, except for such
claims and infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, and the use of
such Intellectual Property by each member of the Group does not infringe the
rights of any person, except for such claims and infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
Section 3.19    No Default. As of the 2016 Effective Date, there is no default
or event of default or termination event under the 2017 PIK Notes Indenture,
Term Loan Credit Agreement, Revolving Loan Credit Agreement, 2014 Third Party
Credit Agreement, 2014 Refinancing Hedge, 2015 Third Party Credit Agreement,
2015 Refinancing Hedge, 2016 Third Party Credit Agreement or this Agreement.
ARTICLE IV
CONDITIONS
Section 4.01    2016 Effective Date. The following actions, conditions and
deliveries shall have occurred on or prior to the 2016 Effective Date:
(a)    CME Credit Guarantor shall have received from CME reasonably satisfactory
evidence that the 2016 Transactions save for clause (d) of the definition of
2016 Transactions to occur on or before the 2016 Effective Date shall have
occurred on or before the 2016 Effective Date.
(b)    CME Credit Guarantor (or its counsel) shall have received from each of
CME and CME BV either (i) a counterpart of this Agreement and the Reimbursement
Documents signed on behalf of CME and CME BV or (ii) written evidence
satisfactory to CME Credit Guarantor (which may include fax or email pdf
transmission of a signed signature page of this Agreement) that CME and CME BV
signed a counterpart of this Agreement.

36



--------------------------------------------------------------------------------


(c)    CME Credit Guarantor shall have received from CME and each other
Reimbursement Party such documents and certificates as CME Credit Guarantor
reasonably requested relating to (i) the organization and existence in good
standing (if applicable) of each Reimbursement Party, and (ii) the authorization
of the 2016 Transactions and any other legal matters relating to CME and CME BV,
this Agreement and each other Reimbursement Document to be delivered by CME and
CME BV on the 2016 Effective Date, all in form and substance reasonably
satisfactory to CME Credit Guarantor.
(d)    CME Credit Guarantor shall have received a certificate of the Secretary,
Assistant Secretary or managing director, as applicable, of CME and each other
Reimbursement Party certifying the names and true signatures of the officers,
directors or managing director, as applicable, of CME and each other
Reimbursement Party authorized to sign this Agreement and the other
Reimbursement Documents to be delivered by CME and each other Reimbursement
Party on the 2016 Effective Date.
(e)    No Default or Event of Default shall have occurred and be continuing on
the 2016 Effective Date and none will result from the 2016 Transactions.
(f)    Each of the representations and warranties made by any Reimbursement
Party set forth in Article III hereof or in any other Reimbursement Document
shall be true and correct in all material respects (unless such representation
or warranty is already qualified by materiality, in which case, such
representation or warranty shall be true and correct in all respects) on and as
of the 2016 Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects (unless such representation or warranty is
already qualified by materiality, in which case, such representation or warranty
were true and correct in all respects) as of such earlier date.
(g)    CME shall provide reasonably satisfactory evidence to CME Credit
Guarantor that CME shall deliver to the trustee under the 2017 PIK Notes
Indenture the redemption notice required thereunder within two Business Days of
2016 Effective Date.
(h)    CME Credit Guarantor shall have received from CME a written opinion
(addressed to CME Credit Guarantor and dated the 2016 Effective Date) of (i) DLA
Piper UK LLP, U.S. counsel for the Reimbursement Parties with respect to this
Agreement and the Guarantee, (ii) DLA Piper UK LLP, U.K. counsel for the
Reimbursement Parties with respect to the Intercreditor Agreement, (iii) Conyers
Dill & Pearman, Bermuda counsel for the Reimbursement Parties with respect to
this Agreement and the Curaçao Pledge Agreement, and (iv) Loyens and Loeff N.V.,
Dutch and Curaçao counsel for the Reimbursement Parties in respect of the Pledge
Agreements, in each case in form and substance reasonably satisfactory to CME
Credit Guarantor.
(i)    CME Credit Guarantor shall have received a certificate from (i) CME,
dated the 2016 Effective Date, and signed by a Responsible Officer, confirming
compliance with the conditions set forth in paragraphs (a), (e), (f), (l), and
(m) of this Section 4.01 and (ii) CME BV, dated as of the 2016 Effective Date,
and signed by a Responsible Officer, confirming compliance with the conditions
set for in paragraphs (a), (e) and (f) of this Section 4.01.
(j)    CME Credit Guarantor shall have received from each Reimbursement Party
all documents and instruments required by law or reasonably requested by CME
Credit Guarantor to be filed, registered or recorded to create or perfect the
Security intended to be created under the Security Documents.
(k)    CME Credit Guarantor shall have received from CME, audited financial and
unaudited quarterly financial statements for the fiscal year and fiscal quarter,
respectively, most recently ended for which financial statements are available
and CME’s Business Plan. CME Credit Guarantor shall have received from CME
satisfactory evidence that CME shall use all unrestricted cash held by CME ten
days prior to the 2016 Effective Date in excess of $40,000,000 to redeem the
2017 PIK Notes and repay the Term Loans and any fees and expenses related to the
2016 Transaction.

37



--------------------------------------------------------------------------------


(l)    (i) No “Default” or “Event of Default” shall have occurred and be
continuing on the 2016 Effective Date under the 2017 PIK Notes Indenture, Term
Loan Credit Agreement, Revolving Loan Credit Agreement, 2014 Third Party Credit
Agreement, 2015 Third Party Credit Agreement or 2016 Third Party Credit
Agreement and (ii) each of the representations and warranties made by any Loan
Party (as defined in the Term Loan Credit Agreement and the Revolving Loan
Credit Agreement, as applicable) set forth in Article III of the Term Loan
Credit Agreement or Revolving Loan Credit Agreement, as applicable, or in any
other Loan Document (as defined in the Term Loan Credit Agreement and the
Revolving Loan Credit Agreement, as applicable) shall be true and correct in all
material respects (unless such representation or warranty is already qualified
by materiality, in which case, such representation or warranty shall be true and
correct in all respects) on and as of the 2016 Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they were true and correct in all material respects (unless such
representation or warranty is already qualified by materiality, in which case,
such representation or warranty were true and correct in all respects) as of
such earlier date.
(m)    Since September 30, 2015 there has not occurred a Material Adverse
Effect.
ARTICLE V
COVENANTS
From the 2016 Effective Date with respect to each covenant contained in this
Article V, until each CME Credit Guarantee has expired or been terminated and
any Guarantee Reimbursement Amount, Guarantee Fee, Commitment Fee and all other
fees, expenses and other Obligations payable hereunder shall have been paid in
full, CME covenants and agrees (as to itself and as to each other Reimbursement
Party or Subsidiary, as applicable) with CME Credit Guarantor that:
Section 5.01    Information Undertakings.
(a)    Financial Statements. CME shall supply to CME Credit Guarantor:
(i)    as soon as the same become available, but in any event within 90 days
after:
(1)    the end of the Financial Year ending on December 31, 2015; and
(2)    the end of each subsequent Financial Year,
the audited consolidated financial statements of CME for that Financial Year;
and
(ii)    as soon as they are available, but in any event within 45 days after:
(1)    the end of the Accounting Quarter ending on March 31, 2016; and
(2)    the end of each subsequent Accounting Quarter,
the unaudited consolidated financial statements of CME for that Accounting
Quarter and the Relevant Period ending on or about the last day of that
Accounting Quarter (excluding the financial statements for any Accounting
Quarter or Relevant Period ending on December 31).

38



--------------------------------------------------------------------------------


(b)    Compliance Certificate.
(i)    CME shall supply to CME Credit Guarantor, with each set of financial
statements of CME delivered pursuant to paragraph (a)(i) or (a)(ii) of this
Section 5.01, a Compliance Certificate (1) setting out (in reasonable detail)
computations as to (x) Consolidated Net Leverage as of the last day of the
Accounting Quarter and the 2016 Applicable Rate for the period beginning on the
second Business Day following the delivery of such Compliance Certificate and
(y) compliance with Sections 5.04(a), 5.16(b)(i), 5.17(a), 5.18(b)(i),
5.18(b)(ii), paragraph (f) of the definition of “Permitted Guarantee”, paragraph
(e) of the definition of “Permitted Investment” and paragraphs (b) and (l) of
the definition of “Permitted Security”, in each case as at the date at which
those financial statements were drawn up, (2) describing (in reasonable detail)
any changes in the corporate structure of the Group (including the incorporation
of new entities) for the Relevant Period not previously disclosed in writing to
CME Credit Guarantor and (3) stating whether or not a Default or Event of
Default has occurred, and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto.
(ii)    Each Compliance Certificate shall be signed by two (2) Responsible
Officers of CME.
(c)    Requirements as to Financial Statements.
(i)    CME shall procure that each set of its Annual Financial Statements and
Quarterly Financial Statements includes a balance sheet, profit and loss account
and cashflow statement.
(ii)    Each set of financial statements delivered pursuant to Section 5.01(a):
(1)    shall be certified by a Responsible Officer as fairly presenting, in all
material respects its financial condition and operations as at the date as at
which those financial statements were drawn up and, in the case of the Annual
Financial Statements, shall be accompanied by a report from the Auditors and
accompanying those Annual Financial Statements; and
(2)    shall be prepared using GAAP, and using further accounting practices and
financial reference periods consistent with those applied in the preparation of
the Original Financial Statements and CME’s Business Plan, unless, in relation
to any set of financial statements, CME notifies CME Credit Guarantor that there
has been a change in GAAP or the accounting practices and it and, if requested
by CME Credit Guarantor and subject to sub-paragraph (iii) below, its Auditors
deliver to CME Credit Guarantor: (A) a description of any change necessary for
those financial statements to reflect GAAP or accounting practices upon which
CME’s Business Plan or, as the case may be, relevant Original Financial
Statements were prepared and (B) sufficient information, in form and substance
as may be reasonably required by CME Credit Guarantor, to enable CME Credit
Guarantor to determine whether Section 5.04 has been complied with and to make
an accurate comparison between the financial position indicated in those
financial statements and CME’s Business Plan and/or Original Financial
Statements.
Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which CME’s Business Plan or, as the case may be, the Original Financial
Statements were prepared.
(iii)    Any requirement for the Auditors of CME to deliver the information
required to be delivered under sub-paragraphs (ii)(1) and (ii)(2) above and
sub-paragraph (iv) below will be subject to CME Credit Guarantor agreeing to any
necessary hold harmless or other similar letters with them.
(iv)    If an Event of Default is continuing, CME Credit Guarantor may notify
CME that it wishes to discuss the financial position of the Guarantee
Reimbursement Amount with the Auditors and stating the questions or issues that
CME Credit Guarantor wishes to discuss. In this event, CME must ensure that the
Auditors are authorized (at the expense of CME):

39



--------------------------------------------------------------------------------


(1)    to discuss the financial position of the relevant Reimbursement Party
with CME Credit Guarantor on request from CME Credit Guarantor; and
(2)    to disclose to CME Credit Guarantor any information which CME Credit
Guarantor may reasonably request.
(d)    Budget.
(i)    CME shall supply to CME Credit Guarantor, as soon as it becomes available
but in any event with 45 days after the start of each of its Financial Years (or
such earlier time as is set forth in Section 5.04(b)(iv)), an annual Budget for
that Financial Year.
(ii)    CME shall ensure that each Budget under paragraph (b) of the definition
thereof:
(1)    is in a form reasonably acceptable to CME Credit Guarantor and includes a
projected consolidated profit and loss, balance sheet and cashflow statement for
the Group, and projected financial covenant calculations and a twelve (12) month
cashflow forecast for the Group; and
(2)    is prepared in accordance with GAAP and the accounting practices and
financial reference periods applied to financial statements under Section
5.01(a).
(iii)    If CME updates or changes the Budget or the Budget has previously not
been approved by the Board, CME shall within not more than ten (10) Business
Days of the update or change being made or approval by the Board being granted
deliver to CME Credit Guarantor, such updated or changed or approved Budget
together with a written explanation of the main changes in that Budget.
(e)    Presentations. If CME Credit Guarantor reasonably suspects a Default is
continuing or may have occurred or may occur, upon request by CME Credit
Guarantor giving reasonable notice, an officer of CME shall give a presentation
to CME Credit Guarantor about the on-going business and financial performance of
the Group.
(f)    Year-end. CME shall procure that:
(i)    each Financial Year-end of each member of the Group falls on December 31;
and
(ii)    each Accounting Quarter ends on a Quarter Date.
(g)    Information; Miscellaneous. CME shall supply to CME Credit Guarantor:
(i)    copies of all documents dispatched by CME to its shareholders generally
(or any class of them) or its senior creditors generally at the same time as
they are dispatched;
(ii)    promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group, and which, if adversely determined, are
reasonably likely to have a Material Adverse Effect or which involve a potential
or alleged liability exceeding in aggregate at any one time $5,000,000 in
respect of CME and its Subsidiaries;
(iii)     promptly, such information as CME Credit Guarantor may reasonably
require about the Collateral and compliance of the Reimbursement Parties with
the terms of any Security Documents; and
(iv)    promptly, on request, such further information regarding the financial
condition, assets or operations of any member of the Group as CME Credit
Guarantor may reasonably request.

40



--------------------------------------------------------------------------------


Section 5.02    Notices of Material Events. CME will furnish (or cause to be
furnished) to CME Credit Guarantor prompt written notice of (i) the occurrence
of any Default or Event of Default, (ii) the occurrence of any “default” or
“event of default” as such terms are defined in the definitive documents
applicable to any Material Indebtedness (including, without limitation, the 2014
Third Party Credit Agreement, 2015 Third Party Credit Agreement and 2016 Third
Party Credit Agreement) and (iii) any material amendments or waivers to the
definitive documentation applicable to any Material Indebtedness (including,
without limitation, the 2014 Third Party Credit Agreement, 2015 Third Party
Credit Agreement and 2016 Third Party Credit Agreement). Each notice delivered
under clauses (i) and (ii) of the preceding sentence of this Section 5.02 shall
be accompanied by a statement of a Responsible Officer setting forth the details
of the Default or Event of Default, in the case of clause (i), or other event,
in the case of clause (ii), requiring such notice and any action taken or
proposed to be taken with respect thereto.
Section 5.03    Use of Proceeds. The 2016 Third Party Loans shall be applied by
CME BV fund the purchase by CME of Dollars pursuant to one or more eurodollar
foreign exchange contracts entered into on or prior to the 2016 Effective Date,
which amount will be solely applied to fund the (i) redemption of the 2017 PIK
Notes (including principal (including paid in kind interest) and accrued and
unpaid interest, if any) and (ii) repayment of the outstanding principal amount
(including paid in kind interest) of any loans and accrued and unpaid interest,
if any, under the Term Loan Credit Agreement. No part of the proceeds of the
2016 Third Party Loans will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board of
Governors, including Regulations T, U and X. CME BV will not request any of the
2016 Third Party Loans and CME and CME BV shall not use, and shall procure their
respective Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any of the 2016 Third Party
Loans, (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

41



--------------------------------------------------------------------------------


Section 5.04    Financial Covenants.
(a)    CME shall ensure that:
(i)    Cashflow Cover. In respect of any test date set forth in the table below,
Cashflow Cover shall not be less than the ratio set forth opposite such date in
the table below:
Test Date
Minimum Cashflow Cover Ratio
December 31, 2015
0.500 to 1.00
March 31, 2016
0.500 to 1.00
June 30, 2016
0.300 to 1.00
September 30, 2016
0.300 to 1.00
December 31, 2016
0.325 to 1.00
March 31, 2017
0.400 to 1.00
June 30, 2017
0.550 to 1.00
September 30, 2017
0.650 to 1.00
December 31, 2017
0.750 to 1.00
March 31, 2018
0.825 to 1.00
June 30, 2018
0.925 to 1.00
September 30, 2018
1.025 to 1.00
December 31, 2018
1.200 to 1.00
March 31, 2019
1.300 to 1.00
June 30, 2019
1.425 to 1.00
September 30, 2019
1.475 to 1.00
December 31, 2019
1.550 to 1.00
Each Quarter Date thereafter
Levels are set pursuant to Section 5.04(b)(iv)


42



--------------------------------------------------------------------------------


(ii)    Interest Cover. In respect of any test date set forth in the table
below, Interest Cover shall not be less than the ratio set forth opposite such
date in the table below:
Test Date
Minimum Interest Cover Ratio
December 31, 2015
0.75 to 1.00
March 31, 2016
0.80 to 1.00
June 30, 2016
0.80 to 1.00
September 30, 2016
0.85 to 1.00
December 31, 2016
0.95 to 1.00
March 31, 2017
1.05 to 1.00
June 30, 2017
1.10 to 1.00
September 30, 2017
1.15 to 1.00
December 31, 2017
1.30 to 1.00
March 31, 2018
1.35 to 1.00
June 30, 2018
1.45 to 1.00
September 30, 2018
1.65 to 1.00
December 31, 2018
1.85 to 1.00
March 31, 2019
2.05 to 1.00
June 30, 2019
2.30 to 1.00
September 30, 2019
2.45 to 1.00
December 31, 2019
2.65 to 1.00
Each Quarter Date thereafter
Levels are set pursuant to Section 5.04(b)(iv)


43



--------------------------------------------------------------------------------


(iii)    Consolidated Total Leverage. In respect of any test date set forth in
the table below, Consolidated Total Leverage shall not exceed the ratio set
forth opposite such date in the table below:
Test Date
Maximum Consolidated Total Leverage Ratio
December 31, 2015
12.50 to 1.00
March 31, 2016
12.00 to 1.00
June 30, 2016
12.00 to 1.00
September 30, 2016
11.50 to 1.00
December 31, 2016
10.50 to 1.00
March 31, 2017
10.00 to 1.00
June 30, 2017
10.00 to 1.00
September 30, 2017
9.50 to 1.00
December 31, 2017
8.50 to 1.00
March 31, 2018
8.00 to 1.00
June 30, 2018
7.00 to 1.00
September 30, 2018
6.50 to 1.00
December 31, 2018
6.00 to 1.00
March 31, 2019
6.00 to 1.00
June 30, 2019
5.50 to 1.00
September 30, 2019
5.25 to 1.00
December 31, 2019
5.00 to 1.00
Each Quarter Date thereafter
Levels are set pursuant to Section 5.04(b)(iv)

(b)    Covenant Testing.
(i)    The financial covenants set out in Section 5.04(a) shall be calculated
using the consolidated financial statements of CME prepared in accordance with
GAAP and tested on a consolidated basis by reference to each of the consolidated
financial statements of CME delivered pursuant to Section 5.01(a) and/or each
Compliance Certificate delivered pursuant to Section 5.01(b).
(ii)    For the purpose of calculating Consolidated Net Leverage and the
financial covenants set out in Section 5.04(a):
(1)    there shall be included in determining EBITDA for any Relevant Period the
earnings before interest, tax, depreciation and amortisation (calculated on the
same basis as EBITDA, mutatis mutandis) for the Relevant Period of any company,
business or undertaking that is acquired by a member of the Group and is not
subsequently sold, transferred or otherwise disposed of during such Relevant
Period;

44



--------------------------------------------------------------------------------


(2)    there shall be excluded in determining EBITDA for any Relevant Period the
earnings before interest, tax depreciation and amortization (calculated on the
same basis as EBITDA, mutatis mutandis) of any company, business or undertaking
that is sold, transferred or otherwise disposed by a member of the Group during
such period; provided, however, that in the case of a Permitted Disposal under
clause (i) of the defined term “Permitted Disposal”, this paragraph (2) shall
not apply if the effect of its application to such clause (i) would be the sole
cause of an Event of Default under the financial covenants set out in Section
5.04(a);
(3)    for purposes of determining Consolidated Net Leverage and Consolidated
Total Leverage at the end of any Relevant Period the outstanding amount of any
Group Borrowings shall be determined using the blended average Euro to Dollar
conversion rate used by CME across the four applicable fiscal quarters when
preparing the Quarterly Financial Statements or Annual Financial Statements, as
applicable, for such Relevant Period; and
(4)    for the avoidance of doubt, for purposes of computing Consolidated Net
Leverage and Consolidated Total Leverage, the amount of 2017 PIK Notes and the
Term Loans outstanding shall be equal to the aggregate principal amount of such
2017 PIK Notes and the Term Loans outstanding at any such time including the
amounts of interest or accrued fees added to such principal amount (in each case
as a result of PIK elections in respect of payment of interest thereon), without
giving effect to the tax treatment or accounting standards used in respect
thereof;
(iii)    Financial covenants shall be tested as of the end of each Accounting
Quarter of CME, beginning with the first full Accounting Quarter of CME
occurring after the 2014 Effective Date, set forth in each applicable table in
paragraph (a) above.
(iv)    In the event CME and the CME Credit Guarantor have not agreed the
financial covenant levels on a quarterly basis for 2020 for each of the
financial covenant ratios contained in paragraph (a) prior to December 31, 2019,
CME shall deliver to CME Credit Guarantor by December 31, 2019 a Budget and
projections for the Financial Year ended December 31, 2020, and thereafter but
on or before February 15, 2020, CME and CME Credit Guarantor shall negotiate in
good faith covenant levels on a quarterly basis for 2020 for each of the
financial covenant ratios contained in paragraph (a) that include an adjustment
to the Budget numbers to reflect CME’s projected operating performance. Until
CME and CME Credit Guarantor shall mutually agree to such new ratios, on the
first day of each Accounting Quarter commencing after December 31, 2019, the
covenant levels shall be calculated from such Budget after giving effect to the
estimated headroom to the Budget numbers as set forth in Annex 1.
Section 5.05    Authorizations. Each Reimbursement Party and each other member
of the Group shall promptly:
(a)    obtain, comply with and do all that is necessary to maintain in full
force and effect; and
(b)    upon request, supply certified copies to CME Credit Guarantor of:
any approval by any Authorization (including, without limitation, the
Broadcasting Licenses) required under any law or regulation of a Relevant
Jurisdiction to:
(i)    enable it to perform its obligations under the Reimbursement Documents;
(ii)    ensure the legality, validity, enforceability or admissibility in
evidence of any Reimbursement Document (subject to any necessary translation of
such Reimbursement Documents and notarization of any such translation); and
(iii)    carry on its business where failure to obtain, comply or maintain such
approval by any Authorization has or is reasonably likely to have a Material
Adverse Effect.

45



--------------------------------------------------------------------------------


Section 5.06    Compliance with Laws.
(a)    Each Reimbursement Party shall (and CME shall ensure that each member of
the Group will) comply in all respects with (i) all Anti-Corruption Laws and
applicable Sanctions to which it is subject and (ii) all other laws to which it
is subject, if, in the case of this clause (ii), failure so to comply has or is
reasonably likely to have a Material Adverse Effect.
(b)    CME will maintain in effect and enforce policies and procedures designed
to ensure compliance by CME and its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
Section 5.07    Taxation.
(a)    CME shall (and shall ensure that each member of the Group will) pay and
discharge all Taxes imposed upon it or its assets within the time period allowed
without incurring penalties unless and only to the extent that:
(i)    such payment is being contested in good faith;
(ii)    adequate reserves are being maintained for those Taxes and the costs
required to contest them which have been disclosed in its latest financial
statements delivered to CME Credit Guarantor under Section 5.01(a); and
(iii)    such payment can be lawfully withheld and failure to pay those Taxes
does not have or is not reasonably likely to have a Material Adverse Effect.
(b)    No member of the Group may change its residence for Tax purposes.
Section 5.08    Merger. No member of the Group shall enter into any
amalgamation, demerger, merger, consolidation or corporate reconstruction other
than a Permitted Transaction.
Section 5.09    Change of Business. CME shall not, and shall not permit any
Subsidiary to, engage in any business other than a Permitted Business.

46



--------------------------------------------------------------------------------


Section 5.10    Acquisitions.
(a)    Except as permitted under paragraph (b) below, CME shall not (and shall
ensure that no other member of the Group will) acquire a company or other entity
or any shares or securities or a business or undertaking (or, in each case, any
interest in any of them).
(b)    Paragraph (a) above does not apply to an acquisition of a company, or
other entity, or of shares, securities or a business or undertaking (or, in each
case, any interest in any of them):
(i)    where:
(1)
no Event of Default is continuing on the closing date for the acquisition or
would occur as a result of the acquisition;

(2)
in the case of acquisition of a company or partnership, it is incorporated with
limited liability or is a limited liability partnership and it is engaged in a
business substantially the same as that carried on by the Group; and

(3)
the Total Purchase Price for such acquisition, when aggregated with the Total
Purchase Price for any other acquisitions under this paragraph (b)(i) does not
in any Financial Year of CME exceed $5,000,000 or its equivalent; or

(ii)    which is a Permitted Acquisition or a Permitted Transaction.
Section 5.11    Joint Ventures.
(a)    Except as permitted under paragraph (b) below, CME shall not (and shall
ensure that no other member of the Group will):
(i)    enter into, invest in or acquire (or agree to acquire) any shares, stock,
securities or other interest in any Joint Venture; or
(ii)    transfer any assets or lend to or guarantee or give an indemnity for or
grant any Security for the obligations of a Joint Venture or maintain the
solvency of or provide working capital to any Joint Venture (or agree to do any
of the foregoing).
(b)    Paragraph (a) above does not apply to any acquisition of (or agreement to
acquire) any interest in a Joint Venture or transfer of assets (or agreement to
transfer assets) to a Joint Venture or loan made to or guarantee given in
respect of the obligations of a Joint Venture if:
(i)    no Event of Default is continuing or would result from such acquisition,
transfer, loan or guarantee and:
(1)    the Joint Venture is engaged in a business substantially the same as that
carried on by the Group or any reasonable extension of such business; and
(2)    the aggregate Joint Venture Investment in any Financial Year of CME in
all Joint Ventures does not exceed $5,000,000 or its equivalent;
(ii)    such transaction is permitted under Section 5.10(b)(i) or is a Permitted
Acquisition or is otherwise permitted by Section 5.14, or is a Permitted Loan or
is otherwise permitted by Section 5.16.
Section 5.12    Pari Passu Ranking. Each Reimbursement Party shall ensure that
at all times any unsecured and unsubordinated claims of CME Credit Guarantor
against it under the Reimbursement Documents rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors except those
creditors whose claims are mandatorily preferred by laws of general application
to companies.
Section 5.13    Negative Pledge. In this Section 5.13, “Quasi-Security” means an
arrangement or transaction described in paragraph (b) below. Except as permitted
under paragraph (c) below:
(a)    CME shall not (and shall ensure that no other member of the Group will)
create or permit to subsist any Security over any of its assets.
(b)    CME shall not (and shall ensure that no other member of the Group will):
(i)    sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by a member of the Group;
(ii)    sell, transfer or otherwise dispose of any of its receivables on
recourse terms;
(iii)    enter into any arrangement under which money or the benefit of a bank
or other account may be applied, set-off or made subject to a combination of
accounts; or
(iv)    enter into any other preferential arrangement having a similar effect,
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

47



--------------------------------------------------------------------------------


(c)    Paragraphs (a) and (b) above do not apply to any Security or (as the case
may be) Quasi-Security, which is:
(i)    a Permitted Security; or
(ii)    a Permitted Transaction.
Section 5.14    Disposals.
(a)    Except as permitted under paragraph (b) below, CME shall not (and shall
ensure that no other member of the Group will) enter into a single transaction
or a series of transactions (whether related or not) and whether voluntary or
involuntary to sell, lease, transfer or otherwise dispose of any asset.
(b)    Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal:
(i)    of assets made (x) while no Event of Default is continuing or would
result from such sale, lease, transfer or other disposal, (y) for a purchase
price where CME or such other member of the Group, as the case may be, shall
receive not less than 75% of such consideration in the form of cash or
Additional Assets and (z) where the higher of the market value and net
consideration receivable (when aggregated with the higher of the market value
and net consideration received or receivable for any other sale, lease, license,
transfer or other disposal made under this paragraph (b)(i)) does not in any
Financial Year of CME, exceed $5,000,000 or its equivalent, subject (in relation
to any asset which constitutes Collateral) to the provisions of the Security
Documents;
(ii)    of assets to a member of the Group made while no Event of Default is
continuing or would result from such sale, lease, transfer or other disposal; or
(iii)    which is a Permitted Disposal or a Permitted Transaction.
Section 5.15    Arm’s Length Basis.
(a)    Except as permitted by paragraph (b) below, CME shall not (and shall
ensure that no other member of the Group will) enter into any transaction with
any Affiliate other than a member of the Group unless:
(i)    the terms of such transaction are no less favorable to CME or such other
member of the Group, as the case may be, than those that could be obtained in a
comparable transaction at the time of such transaction in arm’s length dealings
with a Person who is not such an Affiliate;
(ii)    in the event such transaction involves an aggregate amount in excess of
€20 million, the terms of such transaction have been approved by a majority of
the members of the Board and by a majority of the members of the Board having no
personal stake in such transaction, if any (and such majority or majorities, as
the case may be, determines that such transaction satisfies the criteria in
paragraph (i) above); and
(iii)    in the event such transaction involves an aggregate amount in excess of
€75 million, CME has received a written opinion from an independent investment
banking firm of internationally recognized standing that such transaction is not
materially less favorable than those that might reasonably have been obtained in
a comparable transaction at such time on an arm’s length basis from a Person
that is not an Affiliate.
(b)    The following transactions shall not be a breach of this Section 5.15:
(i)    any cash dividends, redemption of capital or distributions made by a
member of the Group to a member of the Group to the extent permitted under
Section 5.22;

48



--------------------------------------------------------------------------------


(ii)    fees, costs and expenses payable under the Reimbursement Documents in
the amounts agreed by CME Credit Guarantor;
(iii)    any Permitted Transaction; and
(iv)    any transaction between or among (x) any member of the Group and (y) CME
Credit Guarantor and any of its Affiliates, including, without limitation, this
Agreement and the Reimbursement Documents and the Revolving Loan Credit
Agreement.
Section 5.16    Loans or Credit.
(a)    Except as permitted under paragraph (b) below, CME shall not (and shall
ensure that no other member of the Group will) be a creditor in respect of any
Financial Indebtedness.
(b)    Paragraph (a) above does not apply to:
(i)    a loan made by a member of the Group while no Event of Default is
continuing or would result from the making of such loan, which when aggregated
with the principal amount of any other loans made under this paragraph does not
in any Financial Year of CME, exceed $5,000,000 or its equivalent; or
(ii)    a Permitted Loan or a Permitted Transaction.
Section 5.17    No Guarantees or Indemnities.
(a)    Except as permitted under paragraph (b) below, CME shall not (and shall
ensure that no other member of the Group will) incur or allow to remain
outstanding any guarantee or guarantees in respect of any obligation of any
person where the maximum aggregate contingent liability of the Group under all
such guarantees exceeds $5,000,000 at any time.
(b)    Paragraph (a) does not apply to a guarantee which is:
(i)    a Permitted Guarantee; or
(ii)    a Permitted Transaction.


Section 5.18    Financial Indebtedness.
(a)    Except as permitted under paragraph (b) below, CME shall not (and shall
ensure that no other member of the Group will) incur or allow to remain
outstanding any Financial Indebtedness.
(b)    Paragraph (a) above does not apply to Financial Indebtedness which is:
(i)    incurred while no Event of Default is continuing or would result from
such incurrence, the outstanding amount of which does not exceed $5,000,000 (or
its equivalent in other currencies) for any members of the Group domiciled in
one country for use in such country and $25,000,000 (or its equivalent in other
currencies) in aggregate for the Group in any Financial Year of CME;
(ii)    incurred while no Event of Default is continuing or would result from
such incurrence under finance or capital leases provided that the aggregate
capital value of all such items so leased under outstanding leases by members of
the Group does not exceed $20,000,000 (or its equivalent in other currencies) at
any time; or
(iii)    Permitted Financial Indebtedness or a Permitted Transaction.

49



--------------------------------------------------------------------------------


Notwithstanding the foregoing, neither CME nor CME BV shall incur Permitted
Financial Indebtedness in order to refinance, refund, replace, exchange or repay
the Revolving Loans, 2014 Third Party Loans, 2015 Third Party Loans and/or 2016
Third Party Loans hereunder unless (i) CME shall first present to Time Warner a
reasonably detailed description of the proposed refinancing (the “Proposed
Refinancing”), including information as to the commercial terms, covenants and
events of default, along with whatever additional information or support Time
Warner shall reasonably request, (ii) Time Warner shall within two weeks
following receipt of such proposal respond to CME with (x) its rejection of the
Proposed Refinancing, to the extent it requires participation by Time Warner,
(y) confirmation that it is not making a counter-proposal to the Proposed
Refinancing contemplated in next clause, or (z) at Time Warner’s option, with a
reasonably detailed counter-proposal to the Proposed Refinancing, including
information as to the commercial terms, covenants and events of default, along
with whatever additional information or support CME shall reasonably request and
(iii) CME shall respond to Time Warner’s refinancing counter-proposal within two
weeks; provided, if the commercial terms, covenants and events of default (taken
as a whole) of Time Warner’s refinancing counter-proposal are substantially
similar or more favorable to CME than those in the Proposed Refinancing, CME and
Time Warner shall work in good faith to implement Time Warner’s counter-proposal
(and not the Proposed Refinancing or an alternate third-party refinancing
proposal) within 120 days following CME’s affirmative response to Time Warner’s
counter-proposal; provided further, if Time Warner does not respond in a timely
manner to the Proposed Refinancing or responds with a rejection or confirmation,
in each case as provided in clause (ii) above, then CME may implement and must
consummate the Proposed Refinancing within 120 days after the expiry of the two
week period or the date of such rejection or confirmation, as applicable, under
clause (ii) above, subject to compliance with the terms set forth in this
Agreement (including the terms set forth in the definition of Permitted
Refinancing Indebtedness). To the extent the Proposed Refinancing is not
consummated within the 120-day time period set forth in the immediately
preceding sentence, any Permitted Financial Indebtedness incurred in order to
refinance, refund, replace, exchange or repay the Revolving Loans, 2014 Third
Party Loans, 2015 Third Party Loans and/or 2016 Third Party Loans shall again
become subject to the right of first offer procedure set forth in this paragraph
and CME shall present to Time Warner a reasonably detailed description of a new
Proposed Refinancing.


Section 5.19    Access. If an Event of Default is continuing, each Reimbursement
Party shall (and CME shall ensure that each member of the Group will) permit CME
Credit Guarantor and/or accountants or other professional advisers and
contractors of CME Credit Guarantor free access at all reasonable times and on
reasonable notice at the risk and cost of the applicable Reimbursement Party to
(a) the premises, assets, books, accounts and records of each member of the
Group and (b) meet and discuss matters with management of the Group.
Section 5.20    Intellectual Property.
(a)    CME shall (and shall ensure that each other member of the Group will):
(i)    preserve and maintain the subsistence and validity of the Intellectual
Property necessary for the business of members of the Group;
(ii)    use reasonable endeavours to prevent any infringement in any material
respect of the Intellectual Property;
(iii)    make registrations and pay all registration fees and taxes necessary to
maintain the Intellectual Property owned by it in full force and effect and
record its interest in that Intellectual Property;
(iv)    not use or permit the Intellectual Property to be used by it or any
relevant member of the Group in a way or take any step or omit to take any step
in respect of that Intellectual Property which may materially and adversely
affect the existence or value of the Intellectual Property or imperil the right
of any relevant member of the Group to use such property; and
(v)    not discontinue the use of the Intellectual Property,

50



--------------------------------------------------------------------------------


where failure to do so, in the case of paragraphs (i), (ii) and (iii) above, or,
in the case of paragraphs (iv) and (v) above, such use, permission to use,
omission or discontinuation, is reasonably likely to have a Material Adverse
Effect.
(b)    Failure to comply with any part of paragraph (a) above, shall not be a
breach of this Section 5.20 to the extent that any dealing with Intellectual
Property which would otherwise be a breach of paragraph (a) above is
contemplated by the definition of Permitted Transaction.
Section 5.21    Amendments.
(a)    Except as permitted under paragraph (b) below, no Reimbursement Party
shall (and CME shall ensure that no member of the Group will) amend, vary,
novate, supplement, supersede, waive or terminate the constitutional documents
of a Reimbursement Party or another member of the Group, the Revolving Loan
Credit Agreement, 2014 Third Party Credit Agreement, 2014 Refinancing Hedge,
2015 Third Party Credit Agreement, 2015 Refinancing Hedge, 2016 Third Party
Credit Agreement or 2016 Refinancing Hedge, in each case in any manner adverse
to CME Credit Guarantor in any material respect.
(b)    Paragraph (a) does not apply to any amendment, variation, novation,
supplement, superseding, waiver or termination to which CME Credit Guarantor
consents.
Section 5.22    Restricted Payments.
(a)    Except as permitted by paragraph (b) below, CME shall not (and shall
ensure that no member of the Group will) directly or indirectly:
(i)    declare or pay any dividend or make any distribution (including any
payment in connection with any merger, amalgamation or consolidation involving
CME or any Subsidiary of CME) on or in respect of its Capital Stock except:
(1)    dividends or distributions payable solely in Capital Stock of CME (other
than Disqualified Stock) or in options or warrants or other rights to purchase
such Capital Stock of CME; and
(2)    dividends or distributions payable to CME or a Subsidiary of CME (and, if
such Subsidiary has shareholders other than CME or other Subsidiaries of CME, to
its other shareholders on a pro rata basis);
(ii)    purchase, redeem, retire or otherwise acquire for value any Capital
Stock of CME held by Persons other than CME or a Subsidiary of CME (other than
in exchange for Capital Stock of CME (other than Disqualified Stock));
(iii)    purchase, repurchase, prepay, repay, redeem, defease or otherwise
acquire or retire for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any Subordinated Obligations (other than the
purchase, repurchase, prepayment or repayment redemption, defeasance or other
acquisition or retirement of Subordinated Obligations purchased in anticipation
of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of purchase, repurchase
or acquisition); or
(iv)    make any Restricted Investment in any Person;
(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(i) through (iv) shall be referred to herein as a “Restricted Payment”).

51



--------------------------------------------------------------------------------


(b)    Paragraph (a) above does not apply to:
(i)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the purchase, redemption or other acquisition,
cancellation or retirement for value of Capital Stock, or options, warrants,
equity appreciation rights or other rights to purchase or acquire Capital Stock
of CME or any Subsidiary of CME or any parent of CME held by any existing or
former employees or management of CME or any Subsidiary of CME or their assigns,
estates or heirs, in each case in connection with the repurchase provisions
under employee stock option or stock purchase agreements or other agreements to
compensate management employees; provided that such redemptions or repurchases
pursuant to this clause from and after February 28, 2014 will not exceed
$3,000,000 in the aggregate for all such redemptions and repurchases; and
(ii)    repurchases of Capital Stock deemed to occur upon the exercise of stock
options, warrants or other convertible securities if such Capital Stock
represents a portion of the exercise price thereof or withholding tax thereon.
Section 5.23    Additional Guarantees. CME shall cause each Subsidiary that is
not a Subsidiary Guarantor that, after the 2016 Effective Date, guarantees any
other Financial Indebtedness incurred by CME, CME BV or CME NV under a credit
facility or in connection with a capital markets transaction, in each case
including any refinancing thereof, to simultaneously or prior thereto provide a
guarantee on substantially the same terms and conditions as those set forth in
Exhibit A to the Guarantee. Notwithstanding the foregoing, CME shall not be
obligated to cause such Subsidiary to guarantee payment of the Guarantee
Reimbursement Amount to the extent that the grant of such Guarantee would not be
consistent with applicable laws or would be reasonably likely to result in any
liability for officers, directors or shareholders of such Subsidiary.
Section 5.24    Specified Asset Sales and Equity Transactions; Net
Insurance/Condemnation Proceeds. Without limiting the requirements of Section
5.14, if CME or any of its Subsidiaries receives any Net Available Cash from any
asset disposition permitted under Section 5.14(b)(i) (due to waiver by CME
Credit Guarantor) or from any Equity Transactions or receives any Net
Insurance/Condemnation Proceeds, in each case, in a single transaction or a
series of related transactions in excess of $5,000,000 (or its equivalent in
other currencies) in any Financial Year, CME shall, no later than the twentieth
Business Day following the receipt of such Net Available Cash or such Net
Insurance/Condemnation Proceeds (the “Scheduled Prepayment Date”), apply an
amount equal to 100% of such Net Available Cash or Net Insurance/Condemnation
Proceeds in excess of such thresholds as follows:
(a)    first, to repay any Revolving Loans (accompanied by a permanent reduction
in commitments thereunder so long as such reduction does not reduce the
commitments under the Revolving Loan Credit Agreement below $50,000,000) and all
other obligations under the Revolving Loan Credit Agreement;
(b)    second, to pay off the Obligations, including Guarantee Reimbursement
Amounts, Guarantee Fees, interest or other amounts payable to CME Guarantor in
connection with the 2014 Third Party Credit Agreement;
(c)    third, to prepay the 2014 Third Party Loans and all other obligations
under the 2014 Third Party Credit Agreement;
(d)    fourth, to pay off the Obligations, including Guarantee Reimbursement
Amounts, Guarantee Fees, interest or other amounts payable to CME Guarantor in
connection with the 2015 Third Party Credit Agreement;
(e)    fifth, to prepay the 2015 Third Party Loans and all other obligations
under the 2015 Third Party Credit Agreement;
(f)    sixth, to pay off the Obligations, including Guarantee Reimbursement
Amounts, Guarantee Fees, interest or other amounts payable to CME Guarantor in
connection with the 2016 Third Party Agreement; and

52



--------------------------------------------------------------------------------


(g)    seventh, to prepay the 2016 Third Party Loans and all other obligations
under the 2016 Third Party Credit Agreement;
provided that if prior to the Scheduled Prepayment Date, CME notifies CME Credit
Guarantor of its intention to reinvest Net Available Cash from any asset
disposition permitted under Section 5.14(b)(i) or Net Insurance/Condemnation
Proceeds in Additional Assets (other than current Additional Assets), then so
long as no Event of Default then exists, CME shall not be required to make a
prepayment under this Section 5.24 in respect of such Net Available Cash or Net
Insurance/Condemnation Proceeds to the extent such Net Available Cash or Net
Insurance/Condemnation Proceeds are reinvested by the Reinvestment Prepayment
Date; provided, however, that if any Net Available Cash Net Proceeds or Net
Insurance/Condemnation Proceeds have not been so reinvested by the Reinvestment
Prepayment Date, CME shall make the prepayment on the Reinvestment Prepayment
Date with the Net Available Cash or Net Insurance/Condemnation Proceeds not so
reinvested as set forth in clauses (a) through (g) above.
Section 5.25    Voluntary Prepayments of Third Party Loans. CME shall not prepay
the 2014 Third Party Loans or 2015 Third Party Loans or permit CME BV to prepay
the 2016 Third Party Loans, except that:
(i)    the 2014 Third Party Loans and 2016 Third Party Loans may be repaid in
whole or in part without premium or penalty (x) as part of a transaction that
complies with the requirements set out in the definition of “Permitted
Refinancing Indebtedness”, (y) as required under Section 5.24 above and (z)
following the occurrence of one of the following events:
(A)    a Change of Control;
(B)    Consolidated Net Leverage is at less than 5.00x at the end of two
consecutive Accounting Quarters as provided by a Compliance Certificate
delivered in accordance with Section 5.01(b);
(C)    with respect to the 2014 Third Party Loans, the prepayment occurs on or
after November 1, 2017; and
(D)    with respect to the 2016 Third Party Loans, the prepayment occurs on or
after February 19, 2020;
(ii) the 2015 Third Party Loans may be repaid in whole or in part without
premium or penalty as part of a transaction that complies with the requirements
set out in the definition of “Permitted Refinancing Indebtedness”, as required
under Section 5.24 above and if the prepayment occurs on or after June 1, 2016;
and
(iii)    all such prepayments permitted by (i) shall be made upon not less than
three (3) Business Days’ (or such shorter period as CME Credit Guarantor shall
agree) prior written or telephonic notice to CME Credit Guarantor.
ARTICLE VI
EVENTS OF DEFAULT
Section 6.01    Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
(a)    non-payment of, without duplication, the Obligations (other than
interest, which is covered by paragraph (b) below), including any Guarantee
Reimbursement Amount, Guarantee Fee or Commitment Fee, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

53



--------------------------------------------------------------------------------


(b)    non-payment of any interest on any Guarantee Reimbursement Amount,
Guarantee Fee, Commitment Fee or other amount payable under the Reimbursement
Documents, within three (3) Business Days after the same shall become due and
payable;
(c)    any representation or warranty made or deemed made by the Reimbursement
Parties in Article III hereof or in any other Reimbursement Document, or in any
amendment hereof or thereof, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with this Agreement or
any other Reimbursement Document or any amendment hereof or thereof, shall prove
to have been incorrect in any material respect when made or deemed made;
(d)    the Reimbursement Parties shall fail to observe or perform (i) any
covenant, condition or agreement contained in Section 5.01(a), Section 5.01(b),
Section 5.01(d), Section 5.01(g)(ii), Section 5.05(b) and Section 5.09; provided
that no Event of Default under this clause (i) will occur if the failure to
comply is capable of remedy and is remedied within five (5) Business Days of the
earlier of (A) CME Credit Guarantor giving notice to CME and (B) CME becoming
aware of the failure to comply or (ii) any covenant, condition or agreement
contained in Section 5.02, Section 5.03, Section 5.04, Section 5.05(a), Section
5.08, Section 5.10, Section 5.11, Section 5.13, Section 5.14, Section 5.16,
Section 5.17, Section 5.18, Section 5.22 , Section 5.23, Section 5.24 and
Section 5.25;
(e)    the Reimbursement Parties shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those contained
in paragraphs (a), (b) or (d) above), and such failure shall continue unremedied
for a period of 30 days after written notice thereof from CME Credit Guarantor
to CME;
(f)    (i) an “event of default” shall occur under the 2017 PIK Notes Indenture
(unless the 2017 PIK Notes Indenture has been discharged), Term Loan Credit
Agreement (unless the Term Loan Agreement has been terminated), Revolving Loan
Credit Agreement, 2014 Third Party Credit Agreement, 2015 Third Party Credit
Agreement or 2016 Third Party Credit Agreement, in each case as such term is
defined therein, (ii) the principal amount of any other Material Indebtedness is
not paid at the maturity thereof (whether at stated maturity, acceleration or
otherwise) or (iii) a default shall occur under any other Material Indebtedness
which results in the acceleration of such other Material Indebtedness prior to
the stated maturity thereof;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding-up, reorganization or other
relief in respect of any Reimbursement Party or Significant Subsidiary or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect (“Bankruptcy Law”) or (ii) the appointment of a receiver, liquidator,
trustee, custodian, sequestrator, conservator, compulsory manager or similar
official for any Reimbursement Party or Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 consecutive days or a final, not
temporary or interim, unappealable order or decree approving or ordering any of
the foregoing shall be entered;
(h)    any Reimbursement Party or Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, winding-up,
reorganization or other relief under any Bankruptcy Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (g) of this Article, (iii) apply
for or consent to the appointment of a receiver, liquidator, trustee, custodian,
sequestrator, conservator, compulsory manager or similar official for any
Reimbursement Party or Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(i)    any Reimbursement Party or Significant Subsidiary is unable or shall
admit in writing its inability to pay its debts generally;

54



--------------------------------------------------------------------------------


(j)    CME or any of its Significant Subsidiaries fails to satisfy any final and
non-appealable judgment or arbitral award against it or its assets made by any
competent court or tribunal to which it or its assets is or are subject, where
the amount of relief from, and/or a liability (including, without limitation,
any pre- and/or post-judgment interest but excluding any award in respect of
costs or relevant proceedings) under such judgment or award, of CME and any of
its Significant Subsidiaries as a whole is at any time in aggregate amount at
least $25,000,000 (or its equivalent in other currencies);
(k)    a Change of Control shall occur; provided that such Change of Control
shall not have been caused directly or indirectly by any action taken by Time
Warner or any of its Affiliates;
(l)    this Agreement or any other Reimbursement Document shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Reimbursement Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions or interpretation of any
provision thereof), or any Reimbursement Party shall repudiate or deny any
portion of its financial obligation under this Agreement or any other
Reimbursement Document; or
(m)    any security interest and Security purported to be created by any
Security Document with respect to any Collateral shall cease to be in full force
and effect, or shall cease to give CME Credit Guarantor the Security, rights,
powers and privileges purported to be created and granted under such Security
Document (including a perfected security interest in and Security on all of the
Collateral thereunder in the manner provided for in the Intercreditor Agreement)
in favor of CME Credit Guarantor, or shall be asserted by CME or any other
Reimbursement Party not to be a valid, perfected, security interest in or
Security on the Collateral covered thereby in the manner provided for in the
Intercreditor Agreement; or
then, and in every such event, and at any time thereafter during the continuance
of such event, CME Credit Guarantor may, by notice to CME, take any of the
following actions, at the same or different times:
(i)    CME Credit Guarantor may declare all Obligations (whether direct or
contingent) payable hereunder to be, and such amounts shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by CME and CME BV.
(ii)    CME Credit Guarantor shall be entitled to apply, sell or otherwise
liquidate and realize upon any and all funds, assets or property in any such
collateral accounts in satisfaction of the Obligations.
(iii)    CME Credit Guarantor shall be entitled to set off against any or all
the Obligations any amounts then owing by CME Credit Guarantor to CME or CME BV
(whether or not matured, whether or not contingent, and regardless of the
currency, place of payment and booking office).
(iv)    Subject to the Intercreditor Agreement, CME Credit Guarantor may do any
acts which it deems proper to protect the Collateral as security hereunder, and
collect and sue upon the Collateral and receive any payments due thereon or any
damages thereunder, and apply all sums received in connection with the
Collateral to the payment of the Obligations in such order as CME Credit
Guarantor shall determine.
(v)    Subject to the Intercreditor Agreement, CME Credit Guarantor shall be
entitled to exercise, or cause the exercise of, CME’s or CME BV’s rights under
or in respect of any Collateral.
(vi)    CME Credit Guarantor shall be entitled to exercise or cause the exercise
of any other rights or remedies provided herein, in any document or instrument
delivered pursuant hereto, under any other agreement or under applicable law.

55



--------------------------------------------------------------------------------


(vii)    Notwithstanding anything to the contrary contained above, in case of
any event described in paragraphs (g) or (h) of this Article, all Obligations
(whether direct or contingent) payable hereunder to be, and such amounts shall
automatically become, immediately due and payable and required to be deposited
in the collateral accounts without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by CME and CME BV.
If the Collateral is insufficient to cover the payment in full of all
Obligations, CME or CME BV, as applicable, shall remain liable for any
deficiency.
The powers conferred on CME Credit Guarantor hereunder are solely for its
benefit and do not impose any duty on CME Credit Guarantor to exercise any such
powers. Following an Event of Default, CME Credit Guarantor shall have no duty
of care as a secured party hereunder to CME or CME BV, as applicable, as to any
Collateral or with respect to the taking of any necessary steps to preserve
rights against other parties or any other obligations pertaining to the
Collateral, other than as may be expressly required by the applicable law.
Each of CME and CME BV hereby expressly waives, to the fullest extent permitted
by law, every statute of limitation, right of redemption, any moratorium or
redemption period, any limitation on a deficiency judgment, and any right which
it may have to direct the order in which any of the Collateral shall be disposed
of in the event of any disposition pursuant hereto.
The rights of CME Credit Guarantor provided for herein are cumulative and are
not exclusive of any other rights, powers, privileges or remedies provided by
law.
ARTICLE VII
MISCELLANEOUS
Section 7.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices, demands, requests, consents and other communications provided for in
this Agreement shall be given in writing, or by any telecommunication device
capable of creating a written record (including electronic mail), and shall be
deemed validly given upon personal delivery or one day after being sent by
overnight courier service and, if sent by facsimile, to the extent transmitted
by 3:00 pm (local time of recipient) on a Business Day, will be deemed to have
been received on that Business Day, and if transmitted by facsimile after 3:00
pm (local time of the recipient) on a Business Day or any other day, then on the
Business Day next following the day of transmittal (so long as for notices or
other communications sent by facsimile, the transmitting facsimile machine
records electronic conformation of the due transmission of the notice), at the
following address or facsimile number, or at such other address or facsimile
number as a party may designate to the other parties:
(i)    if to CME or any other Reimbursement Party:
Central European Media Enterprises Ltd.
c/o CME Media Services Ltd.
Kříženeckého náměstí 1078/5
152 00 Prague 5 - Barrandov
Czech Republic
Facsimile:    + 420-242-464-483
Attention:    Legal Counsel; and
(ii)    if to CME Credit Guarantor: Time Warner Inc., to it at One Time Warner
Center, New York, NY 10019, Attention Chief Financial Officer (Facsimile No. + 1
(212) 484-7175), with copies to its General Counsel (Facsimile No. + 1 (212)
484-7167) and its Treasurer (Facsimile No. + 1 (212) 484-7151), (x) Stephen
Kapner (Facsimile No. + 1 (212) 484-7151) and (y) Leonel Galvez (Facsimile No. +
1 (212) 484-7151).

56



--------------------------------------------------------------------------------


(b)    CME, CME BV or CME Credit Guarantor may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 7.02    Waivers; Amendments. Neither this Agreement nor any other
Reimbursement Document nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by CME and CME Credit Guarantor.
Section 7.03    Expenses; Indemnity; Damage Waiver.
(a)    The Reimbursement Parties shall pay (i) all reasonable invoiced
out‑of‑pocket expenses incurred by CME Credit Guarantor, including the
reasonable and documented fees, charges and disbursements of counsel for CME
Credit Guarantor, in connection with any amendments, modifications or waivers of
the provisions of the Reimbursement Documents (whether or not the transactions
contemplated thereby shall be consummated), (ii) all documented out‑of‑pocket
expenses invoiced to and incurred by CME Credit Guarantor, including the fees,
charges and disbursements of any counsel for CME Credit Guarantor, in connection
with the enforcement or protection of their rights in connection with this
Agreement, including its rights under this Section, or in connection with the
CME Credit Guarantees, including all such out‑of‑pocket expenses incurred during
any workout, restructuring or negotiations in respect of such CME Credit
Guarantees and (iii) fees of CME Credit Guarantor in connection with the
administration of the Reimbursement Documents.
(b)    CME agrees, to the fullest extent permitted by law, to indemnify and hold
harmless CME Credit Guarantor and each Related Party of any of the foregoing
Persons (the “Indemnified Parties”) from and against any and all claims,
damages, losses, liabilities, costs, penalties, fees and expenses (including
reasonable fees and disbursements of counsel) of any kind or nature whatsoever
for which any of them may become liable or which may be incurred by or asserted
against any of the Indemnified Parties (other than claims and related damages,
losses, liabilities, costs, penalties, fees and expenses made by CME Credit
Guarantor (or its successors or assignees) against CME Credit Guarantor (or its
successors or assignees), as applicable) arising out of, related to or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the execution or delivery of any Reimbursement
Document or any other document or instrument contemplated thereby, the
performance by the Reimbursement Parties of their respective obligations
thereunder, or the consummation of the transactions contemplated thereby,
(ii) any violation by CME or any Subsidiary of CME of any Environmental Law or
any other law, rule, regulation or order or (iii) the actual funding of the
Guarantee Reimbursement Amount (EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, PENALTY, FEE OR EXPENSE SOUGHT TO BE RECOVERED BY ANY
INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE HAS BEEN DETERMINED BY A FINAL NON‑APPEALABLE JUDGMENT
OF A COURT OF COMPETENT JURISDICTION TO HAVE SOLELY RESULTED BY REASON OF THE
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY. IT
IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE
EXTENT PROVIDED IN THIS SECTION 7.03(b), BE INDEMNIFIED FOR ITS OWN ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 7.03(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Reimbursement Party, its directors, shareholders or
creditors, any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated.

57



--------------------------------------------------------------------------------


(c)    To the fullest extent permitted by applicable law, no Reimbursement Party
shall assert, and each Reimbursement Party hereby waives, any claim against any
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Reimbursement Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Loan or the use of the proceeds
thereof. No Indemnified Party referred to in paragraph (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Reimbursement Documents or the transactions contemplated hereby or
thereby.
(d)    All amounts due under this Section 7.03 shall be payable not later than
three (3) Business Days after written demand therefor, such demand to be in
reasonable detail setting forth the basis for and method of calculation of such
amounts.
Section 7.04    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby. CME and CME BV may not
assign or otherwise transfer any of their respective rights or obligations under
this Agreement without the prior written consent of CME Credit Guarantor. CME
Credit Guarantor may assign its rights hereunder without the prior consent of
CME.
Section 7.05    Survival. All covenants, agreements, representations and
warranties made by the Reimbursement Parties herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement, regardless of any
investigation made by any such other party or on its behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
the Guarantee Reimbursement Amount or any fee or any other amount payable under
this Agreement is outstanding and unpaid and so long as the CME Credit
Guarantees have not expired or terminated. The provisions of Sections 7.03 and
7.12 shall survive and remain in full force and effect regardless of the
consummation of the 2016 Transactions, the repayment of the Guarantee
Reimbursement Amount, the expiration or termination of the CME Credit Guarantee
or the termination of this Agreement or any provision hereof.
Section 7.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to CME Credit Guarantor
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective on the 2016 Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 7.07    Severability. Any provision of this Agreement or the
Reimbursement Documents held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

58



--------------------------------------------------------------------------------


Section 7.08    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. To the
extent that any Reimbursement Party has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, such
Reimbursement Party hereby irrevocably waives such immunity in respect of its
obligations under this Agreement. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that CME
Credit Guarantor may otherwise have to bring any action or proceeding relating
to this Agreement against CME or any Subsidiary Guarantor or any of their
respective properties in the courts of any jurisdiction (i) to enforce a
judgment obtained in accordance with this Section or (ii) to proceed against the
Collateral under any Security Document.
(c)    Each Reimbursement Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 7.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7.01. In addition, each
Reimbursement Party hereby irrevocably designates, appoints and empowers CT
Corporation System, the principal office of which is 111 Eighth Avenue, New
York, NY 10011 (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any kind and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of or in connection with this Agreement or any other Reimbursement Document. By
executing this Agreement, each Reimbursement Party hereby confirms that the
Process Agent irrevocably accepts such designation, appointment and agency,
which shall remain in full force and effect until such time that a notice is
delivered by the Process Agent and each Reimbursement Party to CME Credit
Guarantor (in form and substance reasonably satisfactory to CME Credit
Guarantor) stating that the Process Agent will no longer be serving as Process
Agent, at which time each Reimbursement Party shall designate a replacement
Process Agent satisfactory to CME Credit Guarantor (and deliver the appropriate
documentation in respect thereof as reasonably requested by CME Credit
Guarantor). Such service may be made by mailing (by registered or certified
mail, postage prepaid) or delivering a copy of such process to such Person in
care of the Process Agent at the Process Agent’s above address, and such Person
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, each Reimbursement
Party irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing (by registered or certified mail, postage
prepaid) of copies of such process to the Process Agent or such Person at its
address specified in Section 7.01. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

59



--------------------------------------------------------------------------------


Section 7.09    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 7.10    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 7.11    Confidentiality.
(a)    Each of CME and CME BV agree to maintain the confidentiality of the Time
Warner Information and not to disclose or permit its disclosure to any Person,
for a period of at least one (1) year following the termination of this
Agreement, except that Time Warner Information may be disclosed (a) to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Time Warner Information
and instructed to keep such Time Warner Information confidential), (b) to the
extent requested by or legally obligated to disclose it pursuant to a request of
any regulatory authority or Governmental Authority purporting to have
jurisdiction over it (including any self‑regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Reimbursement Document or any action or
proceeding relating to this Agreement or any other Reimbursement Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions no less restrictive than those of this Section, to (i) any
assignee of, or any prospective assignee of, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap, derivative or other similar
transaction under which payments are to be made by reference to CME Credit
Guarantor and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency, or (ii) the CUSIP Service Bureau or
any similar organization, (h) with the consent of CME Credit Guarantor or (i) to
the extent such Time Warner Information (x) becomes publicly available other
than as a result of a breach of this Section or (y) becomes available to either
CME or CME BV or any of their respective Affiliates on a non‑confidential basis
from a source other than CME Credit Guarantor.
(b)    For purposes of this Section, “Time Warner Information” means all
information received at any time prior to the 2016 Effective Date and afterwards
from CME Credit Guarantor or any of its Subsidiaries relating to CME Credit
Guarantor or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to CME or CME BV on a
non‑confidential basis prior to disclosure by CME Credit Guarantor or any of its
Subsidiaries, provided that, in the case of information received from CME Credit
Guarantor or any of its Subsidiaries after the 2016 Effective Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 7.11 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information, and at least reasonable care.

60



--------------------------------------------------------------------------------


(c)    CME Credit Guarantor agrees to maintain the confidentiality of the
Information and not to disclose or permit its disclosure to any Person, for a
period of at least one (1) year following the termination of this Agreement,
except that Information may be disclosed (a) to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by or legally obligated
to disclose it pursuant to a request of any regulatory authority or Governmental
Authority purporting to have jurisdiction over it (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Reimbursement Document or
any action or proceeding relating to this Agreement or any other Reimbursement
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions no less restrictive than those of this Section,
to (i) any assignee of, or any prospective assignee of, any of its rights or
obligations under this Agreement or (ii) any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, derivative or other
similar transaction under which payments are to be made by reference to CME or
CME BV and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency, or (ii) the CUSIP Service Bureau or
any similar organization, (h) with the consent of CME or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to CME Credit Guarantor or any of its
respective Affiliates on a non‑confidential basis from a source other than CME.
(d)    For purposes of this Section, “Information” means all information
received at any time prior to the 2014 Effective Date and afterwards from CME or
any of its Subsidiaries relating to CME or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to CME Credit Guarantor on a non‑confidential basis prior to disclosure by CME
or any of its Subsidiaries, provided that, in the case of information received
from CME or any of its Subsidiaries after the 2014 Effective Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 7.11 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information, and at least reasonable care.
Section 7.12    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Guarantee
Reimbursement Amount, Guarantee Fee or Commitment Fee, together with all fees,
charges and other amounts which are treated as interest on such Guarantee
Reimbursement Amount, Guarantee Fee or Commitment Fee under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by CME
Credit Guarantor in accordance with applicable law, the rate of interest payable
in respect of any Guarantee Reimbursement Amount, Guarantee Fee or Commitment
Fee hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of any such Guarantee Reimbursement
Amount, Guarantee Fee or Commitment Fee but were not payable as a result of the
operation of this Section 7.12 shall be cumulated and the interest and Charges
payable to such Lender in respect of other periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together (to the
extent lawful) with interest thereon to the date of repayment, shall have been
received by CME Credit Guarantor.
Section 7.13    No Waiver; Remedies. No failure on the part of any party hereto
to exercise, and no delay in exercising, any right under this Agreement or any
other Reimbursement Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies of CME Credit
Guarantor provided in this Agreement are cumulative and not exclusive of any
remedies that they would otherwise have.

61



--------------------------------------------------------------------------------


Section 7.14    Judgment Currency.
(a)    The Reimbursement Parties’ obligations hereunder and under the other
Reimbursement Documents to make payments in Dollars (pursuant to such
obligation, the “Obligation Currency”) shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by CME Credit Guarantor of
the full amount of the Obligation Currency expressed to be payable to CME Credit
Guarantor under this Agreement or the other Reimbursement Documents. If, for the
purpose of obtaining or enforcing judgment against any Reimbursement Party in
any court or in any jurisdiction, it becomes necessary to convert into or from
any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the rate of exchange (as
quoted by CME Credit Guarantor or if CME Credit Guarantor does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
CME Credit Guarantor) determined, in each case, as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Reimbursement Parties covenant and agree to pay, or cause to be paid,
either (i) such additional amounts, if any (but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date, or (ii) such amount, in the Obligation Currency, equal to the
amount of the applicable judgment denominated in Judgment currency, converted to
the Obligation Currency in accordance with the Judgment Currency Conversion
Date.
(c)    For purposes of determining the rate of exchange for this Section 7.14,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.
Section 7.15    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or condition exists.
Section 7.16    No Personal Liability of Directors, Officers, Employees,
Incorporators or Stockholders. No director, officer, employee, incorporator or
shareholder of CME, or any of its Subsidiaries, as such, shall have any
liability for any obligations of CME or any of its Subsidiaries with respect to
the Guarantee Reimbursement Amount, this Agreement or the Guarantees hereof, or
for any claim based on, in respect of, or by reason of, such obligation or their
creation. CME Credit Guarantor waives and releases all such liability. The
waiver and release are part of the consideration for CME’s entry into this
Agreement.
Section 7.17    Appointment of Time Warner as Agent. The parties acknowledge
that each of the Time Warner Subsidiary Guarantors has in each of the CME Credit
Guarantees appointed Time Warner to act on its behalf as agent (the “Agent”)
under the Reimbursement Agreement and the other Reimbursement Documents, and has
authorized Time Warner to take such actions on its behalf, and exercise such
rights and remedies on its behalf, as Time Warner deems necessary under the
Reimbursement Agreement and the other Reimbursement Documents.
Section 7.18    CME and CME BV Waiver. In each case except as contemplated in
Section 2.01(b)(i), to the fullest extent permitted by applicable law, each of
CME and CME BV hereby irrevocably waives any right of contribution or
subrogation which it may at any time otherwise have as a result of any of the
CME Guarantees (whether contractual, under Section 509 under Title 11 of the
United States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto or otherwise) from Time Warner or any of its Subsidiaries.

62



--------------------------------------------------------------------------------


Section 7.19    2016 Refinancing Guarantee Fee Guarantee. CME hereby
unconditionally, irrevocably and absolutely guarantees to Time Warner and its
respective successors, indorsees, transferees and assigns, the prompt and
complete payment by CME BV when due (whether on each Fee Payment Date, by
acceleration or otherwise) of the 2016 Refinancing Guarantee Fee.
Notwithstanding anything to the contrary contained in this Agreement, CME waives
any and all notice of the creation, renewal, extension or accrual of 2016
Refinancing Guarantee Fee. CME waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon CME or CME BV with
respect to the 2016 Refinancing Guarantee Fee. This guarantee shall be construed
as a continuing, absolute and unconditional guarantee of payment and performance
and not of collection without regard to (a) the validity, regularity or
enforceability of the Reimbursement Agreement or any other Reimbursement
Document, or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by Time
Warner, (b) any defense, setoff or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by CME BV
or any other Person against Time Warner, (c) whether or not the 2016 Refinancing
Guarantee Fee from time to time is reduced, or extinguished, whether or not
recovery may be or hereafter become barred by any statute of limitations or
otherwise, and despite any arrangement or composition entered into in connection
with any bankruptcy or other proceeding or (d) any other circumstance whatsoever
(with or without notice to or knowledge of CME or CME BV) which constitutes, or
might be construed to constitute, an equitable or legal discharge of CME BV from
payment of the 2016 Refinancing Guarantee Fee or of CME under this guarantee, in
bankruptcy or in any other instance.
Section 7.20    Guarantee Payment Cooperation. Each of CME and Time Warner
agrees to promptly notify the other party upon receipt of a payment demand
notice from BNP Paribas as administrative agent under the 2014 Third Party
Credit Agreement, 2015 Third Party Credit Agreement or the 2016 Third Party
Credit Agreement in connection with the enforcement of any of the CME Credit
Guarantee or the CME Guarantee. Following receipt of such notice, CME and Time
Warner shall work in good faith to establish which party may satisfy the demand
notice without a duplication of payment under any of the CME Credit Guarantee or
the CME Guarantee.
Section 7.21    Setoff. CME Credit Guarantor is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all amounts (in whatever currency) at any time owing by
CME Credit Guarantor to or for the credit or the account of CME under this
Agreement or any other Reimbursement Document against any and all of the
obligations (in whatever currency) of CME now or hereafter existing under this
Agreement or any other Reimbursement Document to CME Credit Guarantor and/or any
Time Warner Subsidiary Guarantor, irrespective of whether or not CME Credit
Guarantor shall have made any demand under this Agreement or any other
Reimbursement Document, to the extent then due and payable.  CME is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all amounts (in whatever currency)
at any time owing by CME to or for the credit or the account of CME Credit
Guarantor and/or any Time Warner Subsidiary Guarantor under this Agreement or
any other Reimbursement Document against any and all of the obligations (in
whatever currency) of CME Credit Guarantor now or hereafter existing under this
Agreement or any other Reimbursement Document to CME, irrespective of whether or
not CME shall have made any demand under this Agreement or any other
Reimbursement Document, to the extent then due and payable.  The rights of CME
and CME Credit Guarantor under this Section are in addition to other rights and
remedies (including other rights of setoff) that such CME and CME Credit
Guarantor may have.  Each of CME and CME Credit Guarantor agrees to notify the
other promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

63



--------------------------------------------------------------------------------


Section 7.22    Restatement Effective Date.
(a)    On the 2016 Effective Date, the Original Reimbursement Agreement shall be
amended and restated in its entirety by this Agreement.  The parties hereto
acknowledge and agree that (i) this Agreement and the other Reimbursement
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation of the Obligations under the Original Reimbursement
Agreement or the other Reimbursement Documents as in effect prior to the 2016
Effective Date and which remain outstanding as of the 2016 Effective Date, (ii)
the Obligations under the Original Reimbursement Agreement and the Security
Documents are in all respects continuing (as amended and restated hereby and
which are in all respects hereinafter subject to the terms herein) and (iii) the
liens and security interests as granted under the applicable Reimbursement
Documents securing payment of such Obligations are in all respects continuing
(without interruption (other than the security interests to be released with
respect to the Original Reimbursement Agreement, which shall be released
simultaneously with consummation of the repayment of the Term Loan Credit
Agreement) and in full force and effect and are reaffirmed hereby.
(b)    On and after the 2016 Effective Date, (i) all references to the Original
Reimbursement Agreement in the Reimbursement Documents (other than this
Agreement) shall be deemed to refer to the Original Reimbursement Agreement, as
amended and restated hereby, (ii) all references to any section (or subsection)
of the Original Reimbursement Agreement in any Reimbursement Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the 2016 Effective Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be reference to the Original Reimbursement Agreement as
amended and restated hereby.
(c)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver or other modification, whether or
not similar and, except as expressly provided herein or in any other
Reimbursement Document, all terms and conditions of the Reimbursement Document
remain in full force and effect unless otherwise specifically amended hereby or
by any other Reimbursement Document.
(d)    For the avoidance of doubt, any Default or Event of Default that occurred
under the Original Reimbursement Agreement prior to the 2016 Effective Date and
is continuing on the 2016 Effective Date shall constitute a Default or Event of
Default, as applicable, under this Agreement.
[Signature Pages to Follow]

64



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
By: /s/ David Sturgeon
Name:    David Sturgeon
Title:    Chief Financial Officer



Signature Page - A&R Reimbursement Agreement



--------------------------------------------------------------------------------




CME MEDIA ENTERPRISES B.V.
By: /s/ Alphons van Spaendonck    
Name: Alphons van Spaendonck
Title: Managing Director






By: /s/ Pan-Invest B.V.    
Name: Pan-Invest B.V.,
Represented by G. van den Berg
Title: Managing Director


    

Signature Page - A&R Reimbursement Agreement



--------------------------------------------------------------------------------




TIME WARNER INC., as CME Credit Guarantor
By:
/s/ Edward B. Ruggiero
Name: Edward B. Ruggiero
Title: Senior Vice President & Treasurer










Signature Page - A&R Reimbursement Agreement



--------------------------------------------------------------------------------


SCHEDULE 3.08
Filing or Stamp Tax
It is not necessary that Reimbursement Documents be filed, recorded or enrolled
with the local courts or any government authority of Curaçao or that any Curaçao
stamp, registration, documentary or similar tax is paid in respect of the entry
into of such Reimbursement Documents, provided that prior to submitting these
instruments as evidence to a court of Curaçao, it may be required that these be
first stamped with a stamp tax of ANG 20.00 per page and registered with the
Registrar of Documents of Curaçao at ANG 5.00 per document. Moreover, court fees
will be due in the case of litigation in the courts of Curaçao.

Schedule 3.08

--------------------------------------------------------------------------------



SCHEDULE 3.13
Subsidiaries
Company
Jurisdiction of Organization
Ownership/Voting Interest
CME Media Enterprises Limited
Bermuda
100%
BTV Media Group EAD
Bulgaria
94%
Media Pro Sofia EOOD *
Bulgaria
100%
Radiocompany C.J. OOD
Bulgaria
69.56%
Nova TV d.d.
Croatia
100%
Central European Media Enterprises N.V.
Curaçao
100%
CET 21 spol. s r.o.
Czech Republic
100%
CME Services s.r.o.
Czech Republic
100%
Čertova nevěsta, s.r.o.
Czech Republic
100%
Pro Digital S.R.L.
Moldova
100%
CME Bulgaria B.V.
Netherlands
94%
CME Investments B.V.
Netherlands
100%
CME Media Enterprises B.V.
Netherlands
100%
CME Media Pro B.V.
Netherlands
100%
CME Programming B.V.
Netherlands
100%
CME Slovak Holdings B.V.
Netherlands
100%
Pro TV S.R.L.
Romania
100%
Markíza-Slovakia, spol. s r.o.
Slovak Republic
100%
Kanal A d.o.o.
Slovenia
100%
MMTV 1 d.o.o.*
Slovenia
100%
POP TV d.o.o.
Slovenia
100%
Produkcija Plus d.o.o.
Slovenia
100%
CME Media Services Limited


United Kingdom
100%

* In liquidation

